Exhibit 10.26

 

  Commercial Contract

  Florida Realtors®

   

 

 

1*     1. PARTIES AND PROPERTY:   

HCI Holdings LLC or assigns

   (“Buyer”)

2*     agrees to buy and   

Rice Family Holdings, LLLP, John’s Pass Marina, Inc., Gators on the Pass, Inc.

  (“Seller”)

3*     agrees to sell the property as: Street Address:   

 

4*    

NOT APPLICABLE

5*     Legal Description:  

SEE EXHIBIT A

6*    

 

7*     and the following Personal Property:  

SEE ADDENDUM

8*    

 

9       (all collectively referred to as the “Property”) on the terms and
conditions set forth below.

10*   2. PURCHASE PRICE:   $              8,100,000.00

11*  

(a) Deposit held in escrow by

 

  Seminole Title Company

  $                200,000.00 12    
(“Escrow Agent”)  (checks are subject to actual and final collection)  

13*  

Escrow Agent’s address:

 

  8640 Seminole Blvd. Seminole, FL 33772

  Phone: 727-392-5906     

14*  

(b) Additional deposit to be made to Escrow Agent within      days after
Effective Date

  $                                    15*  

(c) Additional deposit to be made to Escrow Agent within      days after
Effective Date

  $                                    16*  

(d) Total financing (see Paragraph 5)

  $                                   

17*  

  (e) Other

 

 

  $                                   

 

18

 

 

(f) All deposits will be credited to the purchase price at closing. Balance to
close, subject to adjustments and prorations, to be paid with locally drawn
cashier’s or official bank check(s) or wire transfer.

  19*     $             7,900,000.00 20    

 

21   3. TIME FOR ACCEPTANCE; EFFECTIVE DATE; COMPUTATION OF TIME: Unless this
offer is signed by Seller and Buyer and an executed copy delivered to all
parties on or before March 9, 2012, this offer will be withdrawn and the Buyer’s
deposit, if any, will be returned. The time for acceptance of any counter offer
will be 3 days from the date the counter offer is delivered. The “Effective
Date” of this Contract is the date on which the last one of the Seller and Buyer
has signed or initialed and delivered this offer or the final counter offer.
Calendar days will be used when computing time periods, except time periods of 5
days or less. Time periods of 5 days or less will be computed without including
Saturday, Sunday, or national legal holidays. Any time period ending on a
Saturday, Sunday, or national legal holiday will extend until 5:00 p.m of the
next business day. Time is of the essence in this Contract. 22*   23   24   25  
26   27   28   29  

30   4. CLOSING DATE AND LOCATION:  

LOGO [g333285ex10_26pg1a.jpg]

 

31*  

(a) Closing Date: This transaction will be closed on or before March 23, 2012
(Closing Date), unless specifically extended by other provisions of this
Contract. The Closing Date will prevail over all other time periods including,
but not limited to, Financing and Due Diligence periods. In the event insurance
underwriting is suspended on Closing Date and Buyer is unable to obtain property
insurance, Buyer may postpone closing up to 5 days after the insurance
underwriting suspension is lifted.

32   33   34   35  

36*   Buyer LOGO [g333285ex10_26pg1b.jpg] and Seller LOGO
[g333285ex10_26pg1c.jpg] acknowledge receipt of a copy of this page, which is
Page 1 of 8 Pages.

 

CC-4    Rev. 12/10    ©2010    Florida Association of REALTORS©    All Rights
Reserved

 

User Reg# S-0M4G02033YDKR325-1021

 

Software and added formatting © 2012 Alta Star Software, all rights reserved. —
www.altastar.com — (877) 279-8898

 

 

LOGO [g333285ex10_26pg1d.jpg]



--------------------------------------------------------------------------------

37*   (b) Location: Closing will take place in
Pinellas                                                  County, Florida. (If
left blank, closing will take place in the county where the property is
located.) Closing may be conducted by mail or electronic means. 38  

 

39

 

 

5. THIRD PARTY FINANCING:

 

40*

 

 

BUYER’S OBLIGATION: Within N/A days (5 days if left blank) after Effective Date,
Buyer will apply for third party financing in an amount not to exceed      % of
the purchase price or $         , with a fixed interest rate not to exceed     %
per year with an initial variable interest rate not to exceed     %, with points
or commitment or loan fees not to exceed     % of the principal amount, for a
term of          years, and amortized over          years, with additional terms
as follows:

  41*   42*   43*   44   45*  

 

  . 46   Buyer will timely provide any and all credit, employment, financial and
other information reasonably required by any lender. Buyer will use good faith
and reasonable diligence to (i) obtain Loan Approval within      days (45 days
if left blank) from Effective Date (Loan Approval Date), (ii) satisfy terms and
conditions of the Loan Approval, and (iii) close the loan. Buyer will keep
Seller and Broker fully informed about loan application status and authorizes
the mortgage broker and lender to disclose all such information to Seller and
Broker. Buyer will notify Seller immediately upon obtaining financing or being
rejected by a lender. CANCELLATION: If Buyer, after using good faith and
reasonable diligence, fails to obtain Loan Approval by Loan Approval Date, Buyer
may within      days (3 days if left blank) deliver written notice to Seller
stating Buyer either waives this financing contingency or cancels this Contract.
If Buyer does neither, then Seller may cancel this Contract by delivering
written notice to Buyer at any time thereafter. Unless this financing
contingency has been waived, this Contract shall remain subject to the
satisfaction, by closing, of those conditions of Loan Approval related to the
Property. DEPOSIT(S) (for purposes of Paragraph 5 only): If Buyer has used good
faith and reasonable diligence but does not obtain Loan Approval by Loan
Approval Date and thereafter either party elects to cancel this Contract as set
forth above or the lender fails or refuses to close on or before the Closing
Date without fault on Buyer’s part, the Deposit(s) shall be returned to Buyer,
whereupon both parties will be released from all further obligations under this
Contract, except for obligations stated herein as surviving the termination of
this Contract. If neither party elects to terminate this Contract as set forth
above or Buyer fails to use good faith or reasonable diligence as set forth
above, Seller will be entitled to retain the Deposit(s) if the transaction does
not close. 47*  

48

  49   50   51   52*   53   54   55   56   57   58   59   60   61   62   63  

 

64*

 

 

6. TITLE: Seller has the legal capacity to and will convey marketable title to
the Property by x statutory warranty deed ¨ other
                                        , free of liens, easements and
encumbrances of record or known to Seller, but subject to property taxes for the
year of closing; covenants, restrictions and public utility easements of record;
existing zoning and governmental
regulations; and (list any other matters to which title will be subject)

65*   66   67   68*  

SEE ATTACHED TITLE COMMITMENT DATED FEBRUARY 20, 2012 appears in Exhibit B

  69*  

 

  ; 70   provided there exists at closing no violation of the foregoing and none
of them prevents Buyer’s intended use of the   71*   Property as  

SEE ADDENDUM

  .

 

LOGO [g333285ex10_26pg2a.jpg]

 

72

 

 

(a) Evidence of Title: The party who pays the premium for the title insurance
policy will select the closing agent and pay for the title search and closing
services. Seller will, at (check one) x Seller’s ¨ Buyer’s expense and within
N/A days ¨ after Effective Date ¨ or at least      days before Closing Date
deliver to Buyer (check one)

73*   74*   75*  

x (i.) a title insurance commitment by a Florida licensed title insurer setting
forth those matters to be discharged by Seller at or before Closing and, upon
Buyer recording the deed, an owner’s policy in the amount of the purchase price
for fee simple title subject only to exceptions stated above. If Buyer is paying
for the evidence of title and Seller has an owner’s policy, Seller will deliver
a copy to Buyer within 15 days after Effective Date.

76   77   78   79   80*  

¨ (ii.) an abstract of title, prepared or brought current by an existing
abstract firm or certified as correct by an existing firm. However, if such an
abstract is not available to Seller, then a prior owner’s title policy
acceptable to the proposed insurer as a base for reissuance of coverage may be
used. The prior policy will include copies of all policy exceptions and an
update in a format acceptable to Buyer from the policy effective date and
certified to Buyer or Buyer’s closing agent together with copies of all
documents recited in the prior policy and in the update. If such an abstract or
prior policy is not available to Seller then (i.) above will be the evidence of
title.

81   82   83   84   85   86  

 

87

 

 

(b) Title Examination: Buyer will, within 15 days from receipt of the evidence
of title deliver written notice to Seller of title defects. Title will be deemed
acceptable to Buyer if (1) Buyer fails to deliver proper notice of defects or

88  

 

89*

 

 

Buyer LOGO [g333285ex10_26pg2b.jpg] and Seller LOGO [g333285ex10_26pg2c.jpg]
acknowledge receipt of a copy of this page, which is Page 2 of 8 Pages.

 

 

  CC-4    Rev. 12/10    ©2010    Florida Association of REALTORS©    All Rights
Reserved

 

  LOGO [g333285ex10_26pg2d.jpg]



--------------------------------------------------------------------------------

90*   

(2) Buyer delivers proper written notice and Seller cures the defects within 10
days from receipt of the notice (“Curative Period”). If the defects are cured
within the Curative Period, closing will occur within 10 days from receipt by
Buyer of notice of such curing. Seller may elect not to cure defects if Seller
reasonably believes any defect cannot be cured within the Curative Period. If
the defects are not cured within the Curative Period, Buyer will have 10 days
from receipt of notice of Seller’s inability to cure the defects to elect
whether to terminate this Contract or accept title subject to existing defects
and close the transaction without reduction in purchase price.

   91       92      

93     

      94       95      

 

96

  

 

(c) Survey: (check applicable provisions below)

   97*   

x (i.) Seller will, within 2 days from Effective Date, deliver to Buyer copies
of prior surveys, plans, specifications, and engineering documents, if any, and
the following documents relevant to this transaction:

98    99*   

         

   . 100   

prepared for Seller or in Seller’s possession, which show all currently existing
structures. In the event this transaction does not close, all documents provided
by Seller will be returned to Seller within 10 days from the date this Contract
is terminated.

x Buyer will, at ¨ Seller’s x Buyer’s expense and within the time period allowed
to deliver and examine title evidence, obtain a current certified survey of the
Property from a registered surveyor. If the survey reveals encroachments on the
Property or that the improvements encroach on the lands of another, x Buyer will
accept the Property with existing encroachments ¨ such encroachments will
constitute a title defect to be cured within the Curative Period.

   101       102       103*       104      

105*

106*

      107      

 

108

  

 

(d) Ingress and Egress: Seller warrants that the Property presently has ingress
and egress.

  

 

109

  

 

7. PROPERTY CONDITION: Seller will deliver the Property to Buyer at the time
agreed in its present “as is” condition, ordinary wear and tear excepted, and
will maintain the landscaping and grounds in a comparable condition. Seller
makes no warranties other than marketability of title. In the event that the
condition of the Property has materially changed since the expiration of the Due
Diligence Period, Buyer may elect to terminate the Contract and receive a refund
of any and all deposits paid, plus interest, if applicable. By accepting the
Property “as is”, Buyer waives all claims against Seller for any defects in the
Property. (Check (a) or (b))

115*    110    111    112    113    114   

 

115

  

 

¨ (a) As Is: Buyer has inspected the Property or waives any right to inspect and
accepts the Property in its “as is” condition.

   116      

 

117

  

 

x (b) Due Diligence Period: Buyer will, at Buyer’s expense and within 21 days
from Effective Date (“Due Diligence Period”), determine whether the Property is
suitable, in Buyer’s sole and absolute discretion, for Buyer’s intended use and
development of the Property as specified in Paragraph 6. During the Due
Diligence Period, Buyer may conduct any tests, analyses, surveys and
investigations (“Inspections”) which Buyer deems necessary to determine to
Buyer’s satisfaction the Property’s engineering, architectural, environmental
properties; zoning and zoning restrictions; flood zone designation and
restrictions; subdivision regulations; soil and grade; availability of access to
public roads, water, and other utilities; consistency with local, state and
regional growth management and comprehensive land use plans; availability of
permits, government approvals and licenses; compliance with American with
Disabilities Act; absence of asbestos, soil and ground water contamination; and
other inspections that Buyer deems appropriate to determine the suitability of
the Property for Buyer’s intended use and development. Buyer will deliver
written notice to Seller prior to the expiration of the Due Diligence Period of
Buyer’s determination of whether or not the Property is acceptable. Buyer’s
failure to comply with this notice requirement will constitute acceptance of the
Property in its present “as is” condition. Seller grants to Buyer, its agents,
contractors and assigns, the right to enter the Property at any time during the
Due Diligence Period for the purpose of conducting Inspections; provided,
however, that Buyer, its agents, contractors and assigns enter the Property and
conduct Inspections at their own risk. Buyer will indemnify and hold Seller
harmless from losses, damages, costs, claims and expenses of any nature,
including attorneys’ fees at all levels, and from liability to any person,
arising from the conduct of any and all inspections or any work authorized by
Buyer. Buyer will not engage in any activity that could result in a mechanic’s
lien being filed against the Property without Seller’s prior written consent. In
the event this transaction does not close, (1) Buyer will repair all damages to
the Property resulting from the Inspections and return the Property to the
condition it was in prior to conduct of the Inspections, and (2) Buyer will, at
Buyer’s expense release to Seller all reports and other work generated as a
result of the Inspections. Should Buyer deliver timely notice that the Property
is not acceptable, Seller agrees that Buyer’s deposit will be immediately
returned to Buyer and the Contract terminated.

118    119    120    121    122    123    124    125    126    127    128    129
   130    131    132    133    134    135    136    137    138    139    140   

 

141

  

 

(c) Walk-through Inspection: Buyer may, on the day prior to closing or any other
time mutually agreeable to the

  

 

142*

  

 

Buyer LOGO [g333285ex10_26pg3a.jpg] and Seller LOGO [g333285ex10_26pg3b.jpg]
acknowledge receipt of a copy of this page, which is Page 3 of 8 Pages.

  

 

  CC-4    Rev. 12/10    ©2010    Florida Association of REALTORS©    All Rights
Reserved

 

  LOGO [g333285ex10_26pg3c.jpg]



--------------------------------------------------------------------------------

143  

parties, conduct a final “walk-through” inspection of the Property to determine
compliance with this paragraph and to ensure that all Property is on the
premises.

144   145   8. OPERATION OF PROPERTY DURING CONTRACT PERIOD: Seller will
continue to operate the Property and any business conducted on the Property in
the manner operated prior to Contract and will take no action that would
adversely impact the Property, tenants, lenders or business, if any. Any
changes, such as renting vacant space, that materially affect the Property or
Buyer’s intended use of the Property will be permitted x only with Buyer’s
consent ¨ without Buyer’s consent. 146   147   148*   149*   150   9. CLOSING
PROCEDURE: Unless otherwise agreed or stated herein, closing procedure shall be
in accordance with the norms where the Property is located. 151   152  

(a) Possession and Occupancy: Seller will deliver possession and occupancy of
the Property to Buyer at closing. Seller will provide keys, remote controls, and
any security/access codes necessary to operate all locks, mailboxes, and
security systems.

153   154   155  

(b) Costs: Buyer will pay Buyer’s attorneys’ fees, taxes and recording fees on
notes, mortgages and financing statements and recording fees for the deed.
Seller will pay Seller’s attorneys’ fees, taxes on the deed and recording fees
for documents needed to cure title defects. If Seller is obligated to discharge
any encumbrance at or prior to closing and fails to do so, Buyer may use
purchase proceeds to satisfy the encumbrances.

156   157   158   159  

(c) Documents: Seller will provide the deed; bill of sale; mechanic’s lien
affidavit; originals of those assignable service and maintenance contracts that
will be assumed by Buyer after the Closing Date and letters to each service
contractor from Seller advising each of them of the sale of the Property and, if
applicable, the transfer of its contract, and any assignable warranties or
guarantees received or held by Seller from any manufacturer, contractor,
subcontractor, or material supplier in connection with the Property; current
copies of the condominium documents, if applicable; assignments of leases,
updated rent roll; tenant and lender estoppels letters; tenant subordination,
non-disturbance and attornment agreements (SNDAs) required by the Buyer or
Buyer’s lender; assignments of permits and licenses; corrective instruments; and
letters notifying tenants of the change in ownership/rental agent. If any tenant
refuses to execute an estoppels letter, Seller will certify that information
regarding the tenant’s lease is correct. If Seller is an entity, Seller will
deliver a resolution of its Board of Directors authorizing the sale and delivery
of the deed and certification by the appropriate party certifying the resolution
and setting forth facts showing the conveyance conforms to the requirements of
local law. Seller will transfer security deposits to Buyer. Buyer will provide
the closing statement, mortgages and notes, security agreements, and financing
statements.

160   161   162   163   164   165   166   167   168   169   170   171   172  
173  

(d) Taxes and Prorations: Real estate taxes, personal property taxes on any
tangible personal property, bond payments assumed by Buyer, interest, rents
(based on actual collected rents), association dues, insurance premiums
acceptable to Buyer, and operating expenses will be prorated through the day
before closing. If the amount of taxes for the current year cannot be
ascertained, rates for the previous year will be used with due allowance being
made for improvements and exemptions. Any tax proration based on an estimate
will, at request of either party, be readjusted upon receipt of current year’s
tax bill; this provision will survive closing.

174   175   176   177   178   179  

(e) Special Assessment Liens: Certified, confirmed, and ratified special
assessment liens as of the Closing Date will be paid by Seller. If a certified,
confirmed, and ratified special assessment is payable in installments, Seller
will pay all installments due and payable on or before the Closing Date, with
any installment for any period extending beyond the Closing Date prorated, and
Buyer will assume all installments that become due and payable after the Closing
Date. Buyer will be responsible for all assessments of any kind which become due
and owing after Closing Date, unless an improvement is substantially completed
as of Closing Date. If an improvement is substantially completed as of the
Closing Date but has not resulted in a lien before closing, Seller will pay the
amount of the last estimate of the assessment. This subsection applies to
special assessment liens imposed by a public body and does not apply to
condominium association special assessments.

180   181   182   183   184   185   186   187   188  

(f) Foreign Investment in Real Property Tax Act (FIRPTA): If Seller is a
“foreign person” as defined by FIRPTA, Seller and Buyer agree to comply with
Section 1445 of the Internal Revenue Code. Seller and Buyer will complete,
execute, and deliver as directed any instrument, affidavit, or statement
reasonably necessary to comply with the FIRPTA requirements, including delivery
of their respective federal taxpayer identification numbers or

189   190   191   192*   Buyer LOGO [g333285ex10_26pg4a.jpg] and Seller LOGO
[g333285ex10_26pg4b.jpg] acknowledge receipt of a copy of this page, which is
Page 4 of 8 Pages.

 

  CC-4    Rev. 12/10    ©2010    Florida Association of REALTORS©    All Rights
Reserved

 

  LOGO [g333285ex10_26pg4c.jpg]



--------------------------------------------------------------------------------

193      Social Security Numbers to the closing agent. If Buyer does not pay
sufficient cash at closing to meet the withholding requirement, Seller will
deliver to Buyer at closing the additional cash necessary to satisfy the
requirement. 194      195      196   10. ESCROW AGENT: Seller and Buyer
authorize Escrow Agent or Closing Agent (collectively “Agent’) to receive,
deposit, and hold funds and other property in escrow and, subject to collection,
disburse them in accordance with the terms of this Contract. The parties agree
that Agent will not be liable to any person for misdelivery of escrowed items to
Seller or Buyer, unless the misdelivery is due to Agent’s willful breach of this
Contract or gross negligence. If Agent has doubt as to Agent’s duties or
obligations under this Contract, Agent may, at Agent’s option, (a) hold the
escrowed items until the parties mutually agree to its disbursement or until a
court of competent jurisdiction or arbitrator determines the rights of the
parties or (b) deposit the escrowed items with the clerk of the court having
jurisdiction over the matter and file an action in interpleader. Upon notifying
the parties of such action, Agent will be released from all liability except for
the duty to account for items previously delivered out of escrow. If Agent is a
licensed real estate broker, Agent will comply with Chapter 475, Florida
Statutes. In any suit in which Agent interpleads the escrowed items or is made a
party because of acting as Agent hereunder, Agent will recover reasonable
attorney’s fees and costs incurred, with these amounts to be paid from and out
of the escrowed items and charged and awarded as court costs in favor of the
prevailing party. 197   198   199   200   201   202   203   204   205   206  
207   208   209   11. CURE PERIOD: Prior to any claim for default being made, a
party will have an opportunity to cure any alleged default. If a party fails to
comply with any provision of this Contract, the other party will deliver written
notice to the non-complying party specifying the non-compliance. The
non-complying party will have      days (5 days if left blank) after delivery of
such notice to cure the non-compliance. Notice and cure shall not apply to
failure to close. 210   211*   212   213   12. RETURN OF DEPOSIT: Unless
otherwise specified in the Contract, in the event any condition of this Contract
is not met and Buyer has timely given any required notice regarding the
condition having not been met, Buyer’s deposit will be returned in accordance
with applicable Florida Laws and regulations. 214   215   216   13. DEFAULT: 217
     (a) In the event the sale is not closed due to any default or failure on
the part of Seller other than failure to make the title marketable after
diligent effort, Buyer may either (1) receive a refund of Buyer’s deposit(s) or
(2) seek specific performance. If Buyer elects a deposit refund, Seller will be
liable to Broker for the full amount of the brokerage fee. 218      219      220
     221      (b) In the event the sale is not closed due to any default or
failure on the part of Buyer, Seller may either (1) retain all deposit(s) paid
or agreed to be paid by Buyer as agreed upon liquidated damages, consideration
for the execution of this Contract, and in full settlement of any claims, upon
which this Contract will terminate or (2) seek specific performance, if Seller
retains the deposit, Seller will pay the Brokers named in Paragraph 20 fifty
percent of all forfeited deposits retained by Seller (to be split equally among
the Brokers) up to the full amount of the brokerage fee. If Buyer fails to
timely place a deposit as required by this Contract, Seller may either
(1) terminate the Contract and seek the remedy outlined in this subparagraph or
(2) proceed with the Contract without waiving any remedy for Buyer’s default.
222      223      224      225      226      227      228      229   14.
ATTORNEY’S FEES AND COSTS: In any claim or controversy arising out of or
relating to this Contract, the prevailing party, which for purposes of this
provision will include Buyer, Seller and Broker, will be awarded reasonable
attorneys’ fees, costs, and expenses. 230   231   232   15. NOTICES: All notices
will be in writing and may be delivered by mail, overnight courier, personal
delivery, or electronic means. Parties agree to send all notices to addresses
specified on the signature page(s). Any notice, document, or item given by or
delivered to an attorney or real estate licensee (including a transaction
broker) representing a party will be as effective as if given by or delivered to
that party. 233   234   235   236   16. DISCLOSURES: 237      (a) Commercial
Real Estate Sales Commission Lien Act: The Florida Commercial Real Estate Sales
Commission Lien Act provides that a broker has a lien upon the owner’s net
proceeds from the sale of commercial real estate for any commission earned by
the broker under a brokerage agreement. The lien upon the owner’s net 238     
239      240*   Buyer LOGO [g333285ex10_26pg5a.jpg] and Seller LOGO
[g333285ex10_26pg5b.jpg] acknowledge receipt of a copy of this page, which is
Page 5 of 8 Pages.

 

  CC-4    Rev. 12/10    ©2010    Florida Association of REALTORS©    All Rights
Reserved

 

  LOGO [g333285ex10_26pg5c.jpg]



--------------------------------------------------------------------------------

241  

proceeds is a lien upon personal property which attaches to the owner’s net
proceeds and does not attach to any interest in real property. This lien right
cannot be waived before the commission is earned.

242  

 

243

 

 

(b) Special Assessment Liens Imposed by Public Body: The Property may be subject
to unpaid special assessment lien(s) imposed by a public body. (A public body
includes a Community Development District.) Such liens, if any, shall be paid as
set forth in Paragraph 9(e).

244   245  

 

246

 

 

(c) Radon Gas: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

247   248   249  

 

250

 

 

(d) Energy-Efficiency Rating Information: Buyer acknowledges receipt of the
information brochure required by Section 553.996, Florida Statutes.

251  

 

252

 

 

17. RISK OF LOSS:

 

253

 

 

(a) If, after the Effective Date and before closing, the Property is damaged by
fire or other casualty, Seller will bear the risk of loss and Buyer may cancel
this Contract without liability and the deposit(s) will be returned to Buyer.
Alternatively, Buyer will have the option of purchasing the Property at the
agreed upon purchase price and Seller will credit the deductible, if any and
transfer to Buyer at closing any insurance proceeds, or Seller’s claim to any
insurance proceeds payable for the damage. Seller will cooperate with and assist
Buyer in collecting any such proceeds. Seller shall not settle any insurance
claim for damage caused by casualty without the consent of the Buyer.

254   255   256   257   258   259  

 

260

 

 

(b) If, after the Effective Date and before closing, any part of the Property is
taken in condemnation or under the right of eminent domain, or proceedings for
such taking will be pending or threatened, Buyer may cancel this Contract
without liability and the deposit(s) will be returned to Buyer. Alternatively,
Buyer will have the option of purchasing what is left of the Property at the
agreed upon purchase price and Seller will transfer to the Buyer at closing the
proceeds of any award, or Seller’s claim to any award payable for the taking.
Seller will cooperate with and assist Buyer in collecting any such award.

261   262   263   264   265  

 

266*

 

 

18. ASSIGNABILITY; PERSONS BOUND: This Contract may be assigned to a related
entity, and otherwise ¨ is not assignable x is assignable. If this Contract may
be assigned, Buyer shall deliver a copy of the assignment agreement to the
Seller at least 5 days prior to Closing. The terms “Buyer,” “Seller” and
“Broker” may be singular or plural. This Contract is binding upon Buyer, Seller
and their heirs, personal representatives, successors and assigns (if assignment
is permitted).

267*   268   269   270  

 

271

 

 

19. MISCELLANEOUS: The terms of this Contract constitute the entire agreement
between Buyer and Seller. Modifications of this Contract will not be binding
unless in writing, signed and delivered by the party to be bound. Signatures,
initials, documents referenced in this Contract, counterparts and written
modifications communicated electronically or on paper will be acceptable for all
purposes, including delivery, and will be binding. Handwritten or typewritten
terms inserted in or attached to this Contract prevail over preprinted terms. If
any provision of this Contract is or becomes invalid or unenforceable, all
remaining provisions will continue to be fully effective. This Contract will be
construed under Florida law and will not be recorded in any public records.

272   273   274   275   276   277  

 

278

 

 

20. BROKERS: Neither Seller nor Buyer has used the services of, or for any other
reason owes compensation to, a licensed real estate Broker other than:

279  

 

280*  

(a) Seller’s Broker:

 

NONE

  , 281     (Company Name)   (Licensee)   282*  

 

  , 283                              (Address, Telephone, Fax, E-mail)    

 

284*  

who ¨ is a single agent ¨ is a transaction broker ¨ has no brokerage
relationship and who will be compensated

  285*  

by ¨ Seller ¨ Buyer ¨ both parties pursuant to ¨ a listing agreement ¨ other 
(specify)

 

 

  286*  

 

 

 

287*

 

 

Buyer LOGO [g333285ex10_26pg6a.jpg] and Seller LOGO [g333285ex10_26pg6b.jpg]
acknowledge receipt of a copy of this page, which is Page 6 of 8 Pages.

 

 

  CC-4    Rev. 12/10    ©2010    Florida Association of REALTORS©     All Rights
Reserved

 

  LOGO [g333285ex10_26pg6c.jpg]



--------------------------------------------------------------------------------

288*    (b) Buyer’s Broker:    NONE         ,

289                       (Company Name)    (Licensee)

290*                   ,

291       (Address, Telephone, Fax, E-mail)    292*    who ¨ is a single agent ¨
is a transaction broker ¨ has no brokerage relationship and who will be
compensated by ¨ Seller’s Broker ¨ Seller ¨ Buyer ¨ both parties pursuant to ¨
an MLS offer of compensation ¨ other (specify)    293*      

294*                  

295    (collectively referred to as “Broker”) in connection with any act
relating to the Property, including but not limited to inquiries, introductions,
consultations, and negotiations resulting in this transaction. Seller and Buyer
agree to indemnify and hold Broker harmless from and against losses, damages,
costs and expenses of any kind, including reasonable attorneys’ fees at all
levels, and from liability to any person, arising from (1) compensation claimed
which is inconsistent with the representation in this Paragraph, (2) enforcement
action to collect a brokerage fee pursuant to Paragraph 10, (3) any duty
accepted by Broker at the request of Seller or Buyer, which is beyond the scope
of services regulated by Chapter 475, Florida Statutes, as amended, or
(4) recommendations of or services provided and expenses incurred by any third
party whom Broker refers, recommends, or retains for or on behalf of Seller or
Buyer. 296    297    298    299    300    301    302    303    21. OPTIONAL
CLAUSES: (Check if any of the following clauses are applicable and are attached
as an addendum to this Contract):    304       305*   

¨ Arbitration

   ¨ Seller Warranty    ¨ Existing Mortgage    306*   

¨ Section 1031 Exchange

   ¨ Coastal Construction Control Line    ¨ Buyer’s Attorney Approval    307*   

¨ Property Inspection and Repair

   ¨ Flood Area Hazard Zone    ¨ Seller’s Attorney Approval    308*   

¨ Seller Representations

   ¨ Seller Financing    x Other ADDENDUM                            309    22.
ADDITIONAL TERMS:   

310*    All British Petroleum claims will be retained by Setter    311*        
312*         313*         314*         315*         316*         317*        
318*         319*         320*        

 

LOGO [g333285ex10_26pg7b.jpg]

LOGO [g333285ex10_26pg7a.jpg]

321  

THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK
THE

ADVICE OF AN ATTORNEY PRIOR TO SIGNING. BROKER ADVISES BUYER AND SELLER TO
VERIFY ALL

FACTS AND REPRESENTATIONS THAT ARE IMPORTANT TO THEM AND TO CONSULT AN
APPROPRIATE

PROFESSIONAL FOR LEGAL ADVICE (FOR EXAMPLE, INTERPRETING CONTRACTS, DETERMINING
THE

EFFECT OF LAWS ON THE PROPERTY AND TRANSACTION, STATUS OF TITLE, FOREIGN
INVESTOR

REPORTING REQUIREMENTS, ETC.) AND FOR TAX, PROPERTY CONDITION, ENVIRONMENTAL AND
OTHER ADVICE. BUYER ACKNOWLEDGES THAT BROKER DOES NOT OCCUPY THE PROPERTY AND
THAT ALL REPRESENTATIONS (ORAL, WRITTEN OR OTHERWISE) BY BROKER ARE BASED ON
SELLER

REPRESENTATIONS OR PUBLIC RECORDS UNLESS BROKER INDICATES PERSONAL VERIFICATION
OF

THE REPRESENTATION. BUYER AGREES TO RELY SOLELY ON SELLER, PROFESSIONAL
INSPECTORS

AND GOVERNMENTAL AGENCIES FOR VERIFICATION OF THE PROPERTY CONDITION, SQUARE
FOOTAGE AND FACTS THAT MATERIALLY AFFECT PROPERTY VALUE.

   322      323      324      325      326      327      328      329      330  
   331      332      333*   Buyer LOGO [g333285ex10_26pg7c.jpg] and Seller LOGO
[g333285ex10_26pg7d.jpg] acknowledge receipt of a copy of this page, which is
Page 7 of 8 Pages.

 

  CC-4    Rev. 12/10    ©2010    Florida Association of REALTORS©    All Rights
Reserved

 

  LOGO [g333285ex10_26pg7e.jpg]



--------------------------------------------------------------------------------

334   Each person signing this Contract on behalf of a party that is a business
entity represents and warrants to the other party that such signatory has full
power and authority to enter into and perform this Contract in accordance with
its terms and each person executing this Contract and other documents on behalf
of such party has been duly authorized to do so. 335   336   337     HCI
Holdings LLC or assigns

 

338*  

LOGO [g333285ex10_26pg8a.jpg]

                  Date:  

3/9/12

339   (Signature of Buyer)        340*  

SANJAY MADHU,

     Tax ID No:  

 

341   (Typed or Printed Name of Buyer)        342*   Title:  

[ILLEGIBLE] / President

     Telephone:  

(813) 263 5007

343*  

 

     Date:  

3/9/12

344   (Signature of Buyer)        345*  

 

     Tax ID No:  

 

346   (Typed or Printed Name of Buyer)        347*   Title:  

 

     Telephone:  

 

348*   Buyer’s Address for purpose of
notice:    5300 WEST CYPRESS STREET, STE. 100, TAMPA, FL 33607                
                 349*   Facsimile:  

 

     Email:  

jmedhu@hcpci.com

  Rice Family Holdings, LLLP, John’s Pass Marina, Inc., Gators on the Pass, Inc.
350*  

LOGO [g333285ex10_26pg8b.jpg]

     Date:  

3/1/12

351   (Signature of Seller)        352*  

SIDNEY A. RICE, Mgmr, President, President

     Tax ID No:  

 

353   (Typed or Printed Name of Seller)        354*   Title:  

MANAGING MEMBER, PRESIDENT, PRESIDENT

     Telephone:  

 

355*  

LOGO [g333285ex10_26pg8c.jpg]

     Date:  

3-9-12

356   (Signature of Seller)        357*  

PETER WELLS, Mgmr

     Tax ID No:  

 

358   (Typed or Printed Name of Seller)        359*   Title:  

MANAGING MEMBER

     Telephone:  

 

360*   Seller’s Address for purpose of notice:    c/o DELOACH & HOFSTRA, PA,
8640 SEMINOLE BOULEVARD, SEMINOLE, FL 33772                       361*  
Facsimile:  

 

     Email:  

 

 

The Florida Association of REALTORS© makes no representation as to the legal
validity or adequacy of any provision of this form in any specific transaction.
This standardized form should not be used in complex transactions or with
extensive riders or additions. This form is available for use by the entire real
estate industry and is not intended to identify the user as a REALTOR®. REALTOR®
is a registered collective membership mark which may be used only by real estate
licensees who are members of the NATIONAL ASSOCIATION OF REALTORS® and who
subscribe to its Code of Ethics.

 

The copyright laws of the United States (17 U.S. Code) forbid the unauthorized
reproduction of this form by any means including facsimile or computerized
forms.

362*   Buyer LOGO [g333285ex10_26pg8d.jpg] and Seller LOGO
[g333285ex10_26pg8e.jpg] acknowledge receipt of a copy of this page, which is
Page 8 of 8 Pages.

 

     CC-4    Rev. 12/10    ©2010    Florida Association of REALTORS©    All
Rights Reserved

 

  LOGO [g333285ex10_26pg8f.jpg]



--------------------------------------------------------------------------------

ADDENDUM TO CONTRACT

 

SELLER:   

RICE FAMILY HOLDINGS, LLLP, a Florida limited liability partnership

JOHN’S PASS MARINA, INC., a Florida corporation

GATORS ON THE PASS, INC., a Florida corporation

BUYER:    HCI HOLDINGS, LLC, a Florida limited liability company, or assigns
REAL PROPERTY:    SEE EXHIBIT “A” DATE:    MARCH 9, 2012

This Addendum is made part of the Contract concerning the property referenced
above.

General Provisions:

1. Title Company. Seminole Title Company shall be the escrow agent and closing
agent, and shall issue the title insurance.

2. Brokers. The parties acknowledge that there are no real estate brokers
involved in this transaction and no real estate commissions due.

3. Description of Real Property. The real property described as the “marina
parcel” on Exhibit “A” hereto is the only parcel owned by John’s Pass Marina,
Inc., (“John’s Pass”), and the remaining subject real property is owned by Rice
Family Holdings, LLLP, (“RFH”).

4. “As Is”. All properties and equipment transferred pursuant to this contract
shall be transferred in their “as is” “where is” condition.

5. Zoning. To the best of Seller’s knowledge, the subject real properties are
zoned as follows:

 

Parcel 1-A    RM-15 Known as Cox Parcel 2-A    RM-15 Known as Budenstein Parcel
H    RM-15 Known as Rullo Parcel 1    RM-15 Known as Haddon All other parcels
are in CG East of bridge All parcels west of bridge known as Rock House/Palmer
are RFH-50.

This zoning shall be confirmed during Buyer’s due diligence period.

6. Allocation. The parties agree to allocate the Purchase Price as follows:

 

John’s Pass Marina, Inc. - Real Property

   $ 875,000   

John’s Pass Marina, Inc. - Personal Property

   $ 50,000   

Gators on the Pass, Inc. - Restaurant & Equipment

   $ 1,675,000   

Rice Family Holdings, LLLC - Real Property

   $ 5,500,000   

Total

   $ 8,100,000   

 

  LOGO [g333285ex10_26pg9.jpg]  



--------------------------------------------------------------------------------

7. Submerged Lands Lease. Application to the State of Florida for the transfer
of the Submerged Lands Leases as shown herein shall be made prior to or at
closing, but it is understood and agreed that the assignment documents will not
be issued by the State of Florida until after closing.

8. Deliverance of Closing Statement. Contrary to paragraph 9(c) of the contract,
Seller/Closing Agent will provide the closing statement.

9. Utilities. Buyer agrees to have all utilities placed in its name at or prior
to closing. Should transfer of utilities not be complete by Closing, then Buyer
shall perform said transfer post-closing using its best efforts to do so, time
being of the essence. Seller shall be responsible for water, sewer and trash up
and until the date of closing, and immediately after closing, Buyer shall cause
said accounts to be put into Buyer’s name.

10. Business Records. Seller agrees to remove all business records of Seller
from the premises within 120 days of closing, except books and records necessary
or desirable to the continued operation of Seller’s restaurant, marina and bait
and tackle shop businesses, including books and records and contracts dealing
with customers, vendors, lessees, personnel, inventory, and equipment.

11. Closing Requirements. At any time, before or after the Closing, at the
Buyer’s request and without additional consideration, the Seller will execute
and deliver any documents or instruments that the Buyer may reasonably require
in order to effectively convey and transfer good title and put the Buyer in
possession of the assets to be sold pursuant to this Contract.

12. Indemnification. Except with respect to certain boat slip rentals of John’s
Pass Marina. Inc., the Buyer is not assuming any of the Seller’s liabilities,
including taxes or contingencies. All other liabilities remain the obligation of
the Seller. The Seller will indemnify and hold the Buyer harmless from and
against any and all losses, costs, expenses, including attorneys’ fees and the
costs of paralegal and other legal support, personnel claims, damages and
liabilities which the Buyer may suffer as a result of the Seller’s failure to
pay, discharge or perform any of its liabilities or obligations; provided the
Buyer gives the Seller notice of and the opportunity to satisfy the liability.

13. Specific Performance. The subject matter of this Contract is unique. The
Buyer will be entitled to specific performance.

14. Architectural Drawings. All architectural drawings associated with the
Property will be transferred and delivered prior to or at Closing.

15. Assignability. This contract may be assigned by the Buyer to one or more
entities in as much as the marina and the restaurant may be closed in separate
entities. If an assignment is made, written instructions pertaining to same
shall be given to Seminole Title Company at least five (5) days prior to closing
so appropriate documents can be prepared for closing.

16. Prorations. In addition to the usual proration of real estate taxes and
personal property taxes, prepaid items such as liquor licenses, submerged lands
leases, and any other items which are paid monthly or annually in advance will
be prorated as of the day of closing. In the event a monthly payment is owed by
Seller, Seller will pay its prorated share at closing. In the event any items
need to be re-prorated after closing, the parties agree that same will be
re-prorated pursuant to a “true-up agreement” which will be signed at closing
reflecting said intention.

 

  LOGO [g333285ex10_26pg10.jpg]   2



--------------------------------------------------------------------------------

17. Rock House Development. At closing, Rice Family Holdings, LLLP, will assign
all of its right, title and interest in and to the development plans with the
City of Treasure Island, Florida for that certain development known as “The Rock
House Development” to Buyer.

18. Further Assurances. In addition to the obligations required to be performed
hereunder by Seller and Buyer, Seller and Buyer each agree that they will, both
prior to and after closing, perform such other acts and will execute such other
reasonable documents as the other may reasonable request in order to effectuate
the consummation of the transaction contemplated herein in accordance with
normal practices and to vest title to the Property in Buyer.

19. Budenstein House. The Rice Family has been using the property referred to as
Parcel 2-A on Exhibit “A” hereto, w also known as the “Budenstein House”, for
many many years for family members to visit, and the parties agree that the
Seller shall have a period of 120 days after closing to vacate said home, and
further agree that in the event Seller desires to occupy said home after said
120 days period, Seller shall be permitted to occupy said home on a
month-to-month basis at the rate of $500.00 per month, with Seller paying all
utilities,

 

LOGO [g333285ex10_26pg11a.jpg]

SELLER’S REPRESENTATIONS:

20. Good Title. Each Seller represents and warrants to the Buyer that it has
good, valid and marketable title to its assets, including the assets to be sold
pursuant to this contract, and the assets being sold are subject to no liens or
encumbrances which have not been disclosed in writing to the Buyer, except
statutory liens or encumbrances for current taxes or assessments not yet due and
delinquent, and sales tax due in the approximate amount of $50,100.00 which will
be paid at or prior to closing. A lien in the amount of $95,000.00 on the 4COP
liquor license will be paid off at closing.

21. Non-Default. Each Seller represents and warrants to the Buyer that except as
disclosed to Buyer in writing, the Seller is not in material default with
respect to any agreement necessary, appropriate or desirable to operate its
business.

22. Financial Data. Seller has delivered to the Buyer unaudited financial
information relating to the Seller as follows:

the year 2011 and two months 2012

 

 

 

 

 

LOGO [g333285ex10_26pg11b.jpg]

23. Sales Tax Reports. Seller has delivered to Buyer certain sales tax reports.
Each Seller represents and warrants to the Buyer that such sales tax reports
accurately reflect Sellers’ taxable sales for the periods described and are
substantially in accordance with the Seller’s books and records.

24. Outside Interests. Each Seller represents and warrants to the Buyer that it
does not own, directly or indirectly, any equity or profits interest in any
corporation, partnership, joint venture, business trust or other association and
the Seller is not the survivor of any merger or other business combination.

25. Actions Pending. Each Seller represents and warrants to the Buyer that
except as disclosed in writing to Buyer, there are no pending actions, suits,
claims or proceedings before any federal state, county, municipal, or other
governmental court, tribunal, department, commission, board, bureau or other
instrumentality pertaining to the Seller, the Seller’s assets or the use the
Seller’s assets, which may have a material, adverse effect upon the Purchaser’s
use of such assets after the closing, except for the follows:

a. Robert M. Mirto, Jr. v. Gators on the Pass, Inc., Pinellas Circuit Court
#070106030 (Negligence action where the issues of fault and damages were
bifurcated. A jury trial was held on the issue of fault resulting in a Partial
Final Judgment assessing 90% of fault against the Plaintiff and 10% of fault
assessed against Gators. Attorney for Defendant, Paul Cavonis of DeLoach &
Hofstra, PA, does not anticipate a retrial on the damages as the damages are
very weak. There is no insurance company involved.)

 

  LOGO [g333285ex10_26pg11c.jpg]   3



--------------------------------------------------------------------------------

b. Amy Fox v. Gators on the Pass, Inc., Pinellas County Circuit Civil Court
#110023890 (This is a negligence action and the insurance company for Gators is
involved);

c. Synovus Bank v. Rice Family Holdings, LLLP, et al, Pinellas County Circuit
Civil #110003940 (Foreclosure on unrelated real estate);

d. Joseph DiGerlando v. Rice Family Holdings, LLLP & John’s Pass Marina, Inc.,
Pinellas County Circuit Civil #12000331CI (Foreclosure on mortgage on a portion
of the subject real property which will be paid off at closing);

e. B&R Investment Holdings, LLLP v. Rice Family Holdings, LLLP, Gators on the
Pass, Inc., John’s Pass Marina, Inc., Pinellas County Circuit Civil #110102930
(Lawsuit filed by Dr. Baker – See paragraph 52 hereof)

26. Disclosure. Each Seller represents and warrants to the Buyer that except as
disclosed in writing to the Buyer, all tangible property taxes and other taxes,
except those disclosed in the title commitment attached hereto, required to be
paid by the Seller to any governmental agency in connection with the Seller’s
assets have been paid or provided for, all sales and use taxes required to be
collected and paid by the Seller, except sales tax due as set forth herein,
which will be paid at or prior to closing, have been paid or provided for an all
payroll taxes whether withheld or payable by the Seller have been paid or
provided for.

27. Undisclosed Liability. Each Seller represents and warrants to the Buyer that
except as disclosed in writing to the Buyer the Seller is not obligated, nor any
of its assets subject to any material liabilities of any kind (whether accrued,
contingent, or otherwise), regardless whether such liabilities are customarily
disclosed in financial statements and there exists no state of facts from which
the Seller could reasonably conclude that an undisclosed liability could arise.

28. Material Facts. Each Seller represents and warrants to the Buyer that it has
disclosed to the Buyer all facts material to the condition, assets, liabilities,
businesses operations and prospects of the Seller’s business operations and all
facts, which may materially and adversely affect the use of the assets to be
purchased in connection with this Contract.

29. Survive Closing. The representations and warranties contained in this
Contract will survive the execution of this Contract and continue without
limitation.

30. Employee Rights. Each Seller represents and warrants to the Buyer that
except as disclosed in writing to the Buyer, no employees of the Seller are
participants (i) any “employee benefit plants”, as defined in the Employee
Retirement Income Security Act of 1974, as amended, profit sharing, pension,
deferred compensation, bonus, stock option, stock purchase, retainer,
retirement, welfare, or incentive plan or agreement, whether legally binding of
not; (ii) any plan providing for “fringe benefits”, including, without
limitation, vacation, sick leave, life insurance or health insurance, with the
exception of Eddie McGeehan who is due one or two weeks’ vacation time; or
(iii) any employment agreement.

 

  LOGO [g333285ex10_26pg12.jpg]   4



--------------------------------------------------------------------------------

31. Labor Laws. Each Seller represents and warrants to the Buyer that neither
the Seller nor any of its agents, representatives or employees, in connection
with the operation of the Seller’s business, has committed any unfair labor
practice as defined in the National Labor Relations Act of 1947, as amended, and
there is not now any pending or threatened charge or complaint against the
Seller by the National Labor Relations Board or any representative thereof,
pertaining to the operation of the Seller’s business and neither the Seller nor
any of its agents, representatives or employees, in connection with the
operation of the Seller’s business, has committed any act in violation of any
Federal, state, county or municipal law, ordinance or regulation relating to
equal opportunity, discrimination, disabilities or harassment.

32. Employee Claims. Each Seller represents and warrants to the Buyer that no
present or former employee of the Seller has any claim against the Seller on
account of or for (i) overtime pay, (ii) wages or salary for any period other
than the current payroll period, (iii) vacation time off, or pay in lieu of
vacation time off, (iv) any violation of any statute, ordinance or regulation
relating to minimum wages or maximum hours of work, or (v) violation of any
statute, ordinance or regulation relating to equal opportunity, discrimination,
disabilities or harassment.

33. Trade Payables. At the Closing, Seller will identify any trade payables and
accrued payroll costs associated with their businesses as of the Closing Date.
Seller will be responsible for such liabilities. Buyer will be responsible for
such costs incurred after the Closing Date.

34. Escrow for Satisfaction of Seller Liabilities. Buyer will withhold
$25,000.00 from delivery at the Closing. Such funds will be used by Buyer to pay
liabilities associated with the Seller’s businesses or assets or to pay the
Seller upon satisfaction of such liabilities by the Seller. Any funds remaining
45 days after the Closing will be delivered by Buyer to Seller.

ITEMS PERTAINING TO GATORS ON THE PASS. INC.:

35. Fire Damage. Prior to execution of the purchase and sale contract, a fire
occurred on the Property and caused material damage to its structure and
elements. A qualified 3rd party inspector, as mutually agreed upon by both
Seller and Buyer, shall perform an inspection to determine the damage caused by
the fire. Seller will bear the responsibility for restoration of the damaged
structure and its elements, pursuant to the inspection, in a timely and
efficient manner. Should the restoration not be completed prior to Closing then
Seller shall deposit the unpaid balance of the restoration in escrow at Closing.
Notwithstanding the foregoing, Buyer may elect to purchase the property subject
to the fire damage with prompt written notice delivered to Seller. In this
instance, Buyer shall be responsible for the restoration of the fire damaged
property and shall be entitled to and shall receive at Closing an assignment
from Seller of all insurance proceeds to which Seller may be entitled under its
insurance policies for the cost of restoration.

36. Gators Cafe & Saloon Equipment. Furnishings & Fixtures. Except as otherwise
provided in this contract, all personal property and fixtures associated with
Gators Cafe and Saloon, including inventory and consumables and including the
equipment, furnishings and fixtures listed on the attached Exhibit C will be
transferred by bill of sale, absolute at closing.

 

LOGO [g333285ex10_26pg13a.jpg]

37. Inventory and Consumables. Prior to closing, a representative from the
respective parties shall inventory the inventory on hand of Gators Cafe and
Saloon, together with unopened consumable, and a price shall be agreed upon by
the parties for same, and this price shall be added to the closing statement to
be paid at closing by Buyer.

 

  LOGO [g333285ex10_26pg13b.jpg]   5



--------------------------------------------------------------------------------

38. Memorabilia. The memorabilia is owned by Gators on the Pass, Inc., and/or
Sidney A. Rice, and the continued use of said memorabilia by Buyer is governed
by the Memorabilia Agreement attached hereto as Exhibit D.

39. Use of Trade Names. The trade names which shall be transferred herewith
shall include the following:

 

  a. Gators on the Pass, Inc.;

 

  b. Gators on the Pass;

 

  c. Gator’s Cafe and Saloon;

 

  d. Gator’s Cafe;

together with trade names, trademarks if any, logos, telephone numbers, domain
names and Web addresses associated with “Gator’s Cafe and Saloon”, “Gators on
the Pass”, “gatorscafe.com” and “gatorsonthepass.com”, together with rights to
all advertising copy and media, rights and access to Seller’s accounts with
facebook.com, youtube.com and other social media accounts.

40. Gators on the Pass. Inc. Liquor & Beverage Licenses. One (1) 4COP license
#BEV6200512 is included in the Purchase Price and same shall be transferred to
Buyer at closing, with Buyer being responsible for the payment of all transfer
fees. The parties agree to make application for a temporary license/transfer
within      days of closing.

 

LOGO [g333285ex10_26pg14a.jpg]

41. Assignment of Equipment Leases. Attached hereto as Exhibit E is a list of
equipment are currently leased by Gators on the Pass, Inc., d/b/a Gator’s Cafe &
Saloon for its business operations, and Buyer agrees to accept the assignment of
said leases at closing. Seller shall provide Buyer with copies of all said
leases within 3 days of the date of execution of this contract.

42. Video Game Machines/Coin Operated Machines. Certain video game machines and
other coin operated machines as listed below are located on the premises of
Gator’s Cafe which are not owned by Seller, but by third parties, and Seller
will remove the coins from same prior to closing. Buyer will decide if said
machines remain on the premises after closing.

 

1 Max Force video game Atari

   1 change machine

1 Pacman Galaga game

   1 Live Lobster game of chance

1 Candy Dispense game

    

2 Toy Dispense games

    

1 Roller ball game

    

1 Electronic Dartboard

    

2 9’ Pool Tables

    

 

LOGO [g333285ex10_26pg14b.jpg]

43. Gift Shop. Buyer acknowledges that a gift shop is located in Gator’s Cafe
and the parties agree to make an inventory of the items contained therein. Buyer
agrees to pay the current wholesale value of said inventory at closing, with the
exception of certain items of memorabilia which are owned by Sidney A. Rice
which items will be governed under the memorabilia agreement referred to herein.

44. Trade Names/Slogans. Sidney A. Rice shall retain whatever rights he may have
in the following marks:

 

  a. Marlins Big Game Tackle

 

  b. YA GOTTA GO TO GATOR’S

 

  c. King Gator

 

  d. Get Your Ass to the Pass

 

  e. I Got My Ass to the Pass

 

  LOGO [g333285ex10_26pg14c.jpg]   6



--------------------------------------------------------------------------------

  f. John’s Pass Yacht Club, Inc.

 

  g. Oh My! How about them Gators

 

  h. King Gator Here

 

  i. Like King Gator Says

 

  j.

SunCoast Kingfish Classic 22nd Annual coming up this late spring and fall and so
on and sanctioned by Southern Kingfish Association (SKA)

 

  k. John’s Pass Fishing Rodeo

 

  l. King Gator’s Dolphin, Tuna, Wahooooo!! Shootout

 

  m. Marlins Restaurant and Saloon

 

  n. King Gator’s Coach’s Corner Restaurant

 

  o. King Gator’s Annual Coach’s Party

45. Sidney A. Rice Consulting Contract. A consulting agreement with Sidney A.
Rice is attached hereto as Exhibit F which shall be executed at closing.

 

LOGO [g333285ex10_26pg15a.jpg]

ITEMS PERTAINING TO JOHN’S PASS MARINA. INC.:

46. John’s Pass Marina 2COP License. One (1) 2COP license #BEV6211624 is
included in the Purchase Price and same shall be transferred to Buyer at
closing, with Buyer being responsible for the payment of all transfer fees. The
parties agree to make application for a temporary license/transfer within 1 day
of closing.

47. John’s Pass Marina. Inc. Personal Property. The personal property used in
the operation of the businesses known as “Marlin’s Dockside” and “John’s Pass
Marina” including the tradenames “Marlin’s Dockside” and “John’s Pass Marina”
and associated logos and trademarks and service marks and including the items
listed on Exhibit G shall be transferred to Buyer at closing by bill of sale.
Any and all sales tax, transfers fees, title fee expenses, etc., due on the
transfer of any vehicles shall be paid by Buyer.

 

LOGO [g333285ex10_26pg15b.jpg]

48. Inventory and Consumables. Prior to closing, a representative from the
respective parties shall inventory the inventory (measure amount of gas and
diesel) on hand of John’s Pass Marina and Marlin’s Dockside, together with
unopened consumable, and a price shall be agreed upon by the parties for same,
and this price shall be added to the closing statement to be paid at closing by
Buyer.

49. Boat Slip Leases. There are no written leases for boat slips at John Pass
Marina. At closing, the parties shall prorate any rents that have been paid as
of the date of closing pursuant to an agreed schedule, and the accounts
receivables as of the date of closing shall be divided between the parties.

50. Personal Property Removal. Buyer acknowledges that Seller has accumulated
items of personal property which are currently stored in the building known as
“John’s Pass Seafood Building”, and Seller agrees to remove said items within 90
days of closing. Buyer will withhold $20,000.00 from delivery at closing for the
removal of said items. If the items are not removed by Seller within the
foregoing timeframe then Buyer may use the funds to pay for said removal. Any
funds remaining after all such items have been removed (whether removed by
Seller or Buyer) will be delivered by Buyer to Seller.

51. Office. At the current time, Sidney A. Rice occupies an office located in
the John’s Pass Seafood Building, and the parties agree that he together with
one (1) employee shall be permitted to occupy same for a period of 120 days at
no charge after closing and may negotiate an arrangement to rent said space
following said 120 day period.

 

  LOGO [g333285ex10_26pg15c.jpg]   7



--------------------------------------------------------------------------------

CONTINGENCY:

52. Contingency. The parties acknowledge that at one time a valid contract for
sale and purchase existed between Seller and B&R Investment Holdings, LLC, an
entity controlled by Robert Baker, DDS, and even though the time to close under
said contract has expired, Seller represents that Seller is in negotiations with
Dr. Baker to obtain a general release between the parties thereto. The parties
further acknowledge that the successful negotiation of said general release is
necessary prior to this closing. When this matter is closed, the law suit
mentioned in paragraph 21(e) will be dismissed with prejudice. However, Seller
agrees, after reasonable negotiations, to accept and agree to a settlement of
these matter so long as the release documents are satisfactory to Buyer and the
settlement amount does not exceed $550,000.

 

LOGO [g333285ex10_26pg16a.jpg]

 

RICE FAMILY HOLDINGS, LLLP BY:  

    ITS MANAGER:

    RICE PROPERTY MANAGEMENT, LLC,

    a Florida limited Liability company

BY:  

LOGO [g333285ex10_26pg16b.jpg]

  SIDNEY A. RICE, MANAGING MEMBER BY:  

LOGO [g333285ex10_26pg16c.jpg]

  PETER B. WELLS, MANAGING MEMBER JOHN’S PASS MARINA, INC. BY:  

LOGO [g333285ex10_26pg16d.jpg]

  SIDNEY A. RICE, PRESIDENT GATORS ON THE PASS, INC. BY:  

LOGO [g333285ex10_26pg16e.jpg]

  SIDNEY A. RICE, PRESIDENT “SELLER” HCI HOLDINGS, LLC BY:  

LOGO [g333285ex10_26pg16f.jpg]

  SAN JAY MADHU, Manager President “BUYER”

JAI\RICE\HCIHOLDINGADDENDUM

 

8



--------------------------------------------------------------------------------

Order No.: 3411616

Customer Reference: 11-219

Exhibit “A”

PARCEL 1A:

Lot 14, Block 3, CONEY ISLAND, according to the plat thereof recorded in Plat
Book 5, Pages 34 and 35, Public Records of Pinellas County, Florida.

AND

That certain parcel of land lying Northeasterly of Lot 14, Block 3, CONEY ISLAND
SUBDIVISION, as recorded in Plat Book 9, Pages 34 and 35 Public Records of
Pinellas County, Florida, lying in Government Lot 3, Section 15, Township 31
South, Range 15 East, and being more particularly described as follows:

Begin at the Northeast corner of said Lot 14; thence along the Northerly line of
said Lot 14 by a curve to the left, radius 4,712.00 feet, arc 40.00 feet, chord
North 44°40’00” West, 40.00 feet; thence North 45°05’00” East, 9 feet more or
less to the waters of Boca Ciega Bay; thence Southeasterly along the waters edge
of Boca Ciega Bay to a point lying North 45°34’00” East, 9 feet more or less
from the Point of Beginning; thence South 45°34’00” West, 9 feet more or less to
the Point of Beginning.

TOGETHER WITH that portion of vacated Lagoon Drive adjoining that attaches by
operation of law pursuant to Resolution No. 90-66 recorded September 9, 1990 in
Official Records Book 7372, Page 1717, Public Records of Pinellas County,
Florida.

PARCEL 2A:

Lot 15, Block 3, CONEY ISLAND, according to the plat thereof as recorded in Plat
Book 5, Pages 34 and 35, Public Records of Pinellas County, Florida. TOGETHER
WITH that portion of vacated Lagoon Drive adjoining that attaches by operation
of law pursuant to Resolution No. 90-66 recorded September 9, 1990 in Official
Records Book 7372, Page 1717, Public Records of Pinellas County, Florida.

PARCEL CC: (ALSO KNOWN AS THE “KINGFISH PARCEL”)

FEE PARCEL:

That portion of Government Lot 3, Section 15, Township 31 South, Range 15 East,
Pinellas County, Florida, TOGETHER WITH that portion of vacated Lagoon Drive
adjoining that attaches by operation of law pursuant to Resolution No. 90-66
recorded September 9, 1990 in Official Records Book 7372, Page 1717, Public
Records of Pinellas County, Florida, being more particularly described as
follows:

Commence at the point of tangency of a curve of the centerline of State Road
No. 699, Pinellas County, Florida, Section 15100-2509, said point having a
station 20+16.20; thence back along said curve, a distance of 452.50 feet to the
intersection of the Northerly right-of-way line of 127th Avenue North, also
being the southerly line of Block 3, CONEY ISLAND, as per plat thereof, recorded
in Plat Book 5, Pages 34 35, Public Records of Pinellas County, Florida, said
point having a station 15+63.70, said curve being concave to the northeast,
having a radius of 1909.86 feet, and being subtended by a chord S 22°53’23” E
451.44 feet; thence departing said curve, along the extension of and said
southerly line of Block 3, being a curve concave to the northwest, a distance of
386.48 feet to the intersection with the centerline of vacated Lagoon Lane,
vacated per Resolution No. 90-66 recorded September 9, 1990 in Official Records
Book 7372, Page 1717, Public Records of Pinellas County, Florida, said curve
having a radius of 1875.00 feet, and being subtended by a chord N 52°35’21” E,
385.80 feet; thence along said centerline of vacated Lagoon Lane, being a curve
concave to the southwest, a distance of 398.15 to the intersection with the
centerline of a 66 foot strip of land per Clerk’s Instrument No. 323370 records
of Pinellas County, Florida, said curve having a radius of 4742.00 feet, and
being subtended by a chord N 46°20’52” W, 398.03 feet, said point being the
POINT OF BEGINNING; said point of intersection being N 24°32’26” E, 46.06 feet
of the point of beginning of said centerline of a 66 foot strip of land per said
Clerk’s Instrument No. 323370; thence along said centerline of a 66 foot strip
of land, being a curve concave to the southeast, a distance of 222.24 feet to a
point of tangency, said curve having a radius of 955.37 feet, and being
subtended by a chord N 32°35’09” E, 221.74 feet; thence continuing along said
centerline, N 39°15’00” E, 151.37 feet; thence departing said centerline, S
50°05’21” E, 253.11 feet; thence S 15°27’25” E, 123.35 feet; thence S 45°58’28”
W, 35.09 feet; thence S 50°04’09” E, 96.36 feet; thence S 47°23’14” W, 262.80
feet; thence N 44°44’16” W, 97.59 feet; thence S 48°52’35” W, 30.08 feet to a
point on the aforementioned centerline of vacated Lagoon Lane; thence along said
centerline, being a curve concave to the southwest, a distance of 281.63 feet,
said curve having a radius 4742.00 feet, and being subtended by a chord N
47°03’06” W, 281.59 feet back to the POINT OF BEGINNING. LESS that portion of
land lying within 33 feet of the centerline as described in above noted Clerk’s
Instrument No. 323370, and LESS right-of-way for State Road No. 699.

 

         LOGO [g333285ex10_26pg17.jpg] Commitment       [ILLEGIBLE]   

1



--------------------------------------------------------------------------------

Order No.: 3411616

Customer Reference: 11-219

Exhibit “A” continued

 

and

LEASEHOLD PARCEL:

That certain Leasehold Estate created by the Sovereignty Submerged Lands Lease
Renewal and Modification to Allow Gambling Vessels between the BOARD OF TRUSTEES
OF THE INTERNAL IMPROVEMENT TRUST FUND OF THE STATE OF FLORIDA, as Lessor, and
AGNES E. RICE, as Lessee, recorded in Official Records Book 13929, Page 82, as
renewed by Sovereignty Submerged Lands Lease Renewal recorded in Official
Records Book 16962, page 1863, and modified by Sovereignty Submerged Lands Lease
Modification to Reflect Change in Ownership recorded in Official Records Book
17086, page 211, Public Records of Pinellas County, Florida, which shows RICE
FAMILY HOLDINGS, LLLP, a Florida limited liability limited partnership, as
Lessee, as it pertains to the following described parcel:

DESCRIPTION: SUBMERGED LAND LEASE AREA “B”

A Parcel of submerged land lying in Section 15, Township 31 South, Range 15
East, Boca Ciega Bay, Pinellas County, Florida, being more particularly
described as follows:

Commence at a point of curvature for a curve concave to the Northeast, in the
centerline of Kingfish Drive, run S 50°29’23” E 33.00 feet to a point on the
Southerly right-of-way line of said Kingfish Drive; thence S 39°30’37” W, along
said right-of-way line, 75.26 feet; thence S 50°20’47” E, 194.82 feet to the
Point of Beginning; thence N 74°07’25” E, 60.12 feet; thence S 15°57’47” E,
154.56 feet; thence S 15°11’11” W, 74.72 feet to a point of intersection with
the Easterly boundary of that parcel of submerged lands as described in Trustees
of the Internal Improvement Fund Deed No. 19269; thence along said Easterly line
N 50°08’06” W, 74.45 feet; thence, along the Mean High Water Line and the face
of an existing seawall, N 47°49’11” E, 33.57 feet; thence N 15°29’36” W, 126.39
feet; thence N 50°20’47” W, 19.14 feet to the Point of Beginning.

 

Commitment       [ILLEGIBLE]    2



--------------------------------------------------------------------------------

Order No.: 3411616

Customer Reference: 11-219

Exhibit “A” continued

 

SURVEY PARCEL C - 2:

FEE PARCEL:

Lots 1, 2, 3, 4, 5 and 6, Block 1, CONEY ISLAND, according to plat thereof
recorded in Plat Book 5, pages 34 and 35, public records of Pinellas County,
Florida; LESS that part lying within 33 feet of the center line of State Road
No. 699 as described in Clerk’s Instrument No. 323370 records of Pinellas
County, Florida.

TOGETHER WITH that portion of Lot 1, Block 1, CONEY ISLAND RICE REPLAT,
according to the map or plat thereof recorded in Plat Book 105, Page 50, Public
Records of Pinellas County, Florida, lying within the above described boundary;
and

AND TOGETHER WITH that portion of vacated Lagoon Drive adjoining that attaches
by operation of law pursuant to Resolution No. 90-66 recorded September 9, 1990
in Official Records Book 7372, Page 1717, Public Records of Pinellas County,
Florida.

and

LEASEHOLD PARCEL:

That certain Leasehold Estate created by the Sovereignty Submerged Lands Lease
Renewal and Modification to Allow Gambling Vessels between the BOARD OF TRUSTEES
OF THE INTERNAL IMPROVEMENT TRUST FUND OF THE STATE OF FLORIDA, as Lessor, and
AGNES E. RICE, as Lessee, recorded in Official Records Book 13929, Page 82, as
renewed by Sovereignty Submerged Lands Lease Renewal recorded in Official
Records Book 16962, page 1863, and modified by Sovereignty Submerged Lands Lease
Modification to Reflect Change in Ownership recorded in Official Records Book
17086, page 211, Public Records of Pinellas County, Florida, which shows RICE
FAMILY HOLDINGS, LLLP, a Florida limited liability limited partnership, as
Lessee, as it pertains to the following described parcel:

DESCRIPTION: SUBMERGED LAND LEASE AREA “A”

A Parcel of submerged land lying in Section 15, Township 31 South, Range 15
East, Pinellas County, Florida, along the South bank of John’s Pass, being more
particularly described as follows:

Commence at a point of curvature for a curve concave to the Northeast, in the
centerline of Kingfish Drive, run N 50°29’20” W 33.01 feet to a point on the
Northerly right-of-way line of said Kingfish Drive and being the point of
curvature for a curve to the left along the South Boundary of CONEY ISLAND RICE
REPLAT, as recorded in Plat Book 105, page 50 of the Public Records of Pinellas
County, Florida; thence along the arc of said curve 62.31 feet, said curve
having a radius of 195.41 feet and chord which bears N 30°22’33” E, 62.04 feet
to a point on the mean high water line; thence along said line S 54°28’03” W,
3.26 feet; thence S 31°03’24” W, 15.61 feet; thence S 51°10’45” W, 36.90 feet to
the Point of Beginning; thence S 51°10’45” W, 26.68 feet; thence S 31°33’33” W,
41.94 feet; thence S 15°31’42” W, 26.41 feet; thence S 42°31’30” W, 100.79 feet;
thence N 47°52’36” W, 21.07 feet; thence N 80°12’10” W, 32.96 feet; thence S
58°41’26” W, 56.04 feet; thence S 45°33’02” W, 38.14 feet; thence S 25°22’05” W,
41.04 feet; thence S 30°22’44” W, 89.45 feet; thence S 38°45’43” W, 37.68 feet;
thence S 45°12’10” W, 47.16 feet to the point of intersection of said Mean High
Water Line and the Westerly boundary of said CONEY ISLAND RICE REPLAT and the
Easterly right-of-way line of Gulf Boulevard; thence N 16°29’54” W, along said
line, 30.47 feet; thence leaving said line, N 44°50’29” W, 19.00 feet; thence N
43°33’14” E, 66.08 feet; thence N 37°08’55” E, 125.62 feet; thence N 22°02’07” E
(DESCRIPTION) N 22°02’07” W (CALCULATED), 20.89 feet; thence N 46°16’15” E,
157.30 feet; thence N 48°53’29” E, 162.23 feet; thence S 55°42’58” E, 28.73
feet; thence S 12°35’46” E, 45.25 feet to the Point of Beginning.

LESS AND EXCEPT that portion lying within State Road No. 699.

 

Commitment       [ILLEGIBLE]    3



--------------------------------------------------------------------------------

Order No.: 3411616

Customer Reference: 11-219

Exhibit “A” continued

 

SURVEY PARCEL D:

Lot 10, Block 3, CONEY ISLAND SUBDIVISION, according to the map or plat thereof
recorded in Plat Book 5, Pages 34 and 35, Public Records of Pinellas County,
Florida, together with any and all riparian rights appertaining thereto.

TOGETHER WITH that portion of vacated Lagoon Drive adjoining that attaches by
operation of law pursuant to Resolution No. 90-66 recorded September 9, 1990 in
Official Records Book 7372, Page 1717, and TOGETHER WITH that portion of vacated
alley adjoining that attaches by operation or law pursuant to Resolution
recorded in Official Records Book 7426, Page 66 and Official Records Book 7426,
Page 80, Public Records of Pinellas County, Florida.

SURVEY PARCEL E:

Lots 8 and 9, Block 3, CONEY ISLAND SUBDIVISION, according to the map or plat
thereof recorded in Plat Book 5, Pages 34 and 35, Public Records of Pinellas
County, Florida.

TOGETHER WITH that portion of vacated alley adjoining that attaches by operation
of law pursuant to Resolution recorded in Official Records Book 7426, Page 66
and Official Records Book 7426, Page 80, Public Records of Pinellas County,
Florida.

SURVEY PARCEL F:

Lots Three (3), Four (4), Five (5), Six (6) and Seven (7) in Block Three (3),
CONEY ISLAND SUBDIVISION, according to Plat thereof, recorded in Plat Book Five
(5), Pages 34 and 35, Public Records of Pinellas County, Florida; LESS that
portion taken for highway purposes as described in Order of Taking recorded
April 30, 1969 in Official Records Book 3069, Page 414, and TOGETHER WITH that
portion of vacated alley adjoining that attaches by operation of law pursuant to
Resolution recorded in Official Records Book 7426, Page 66 and Official Records
Book 7426, Page 80, Public Records of Pinellas County, Florida.

SURVEY PARCEL G:

Lot 11, Block 3, CONEY ISLAND SUBDIVISION, according to the plat thereof as
recorded in Plat Book 5, Page 34, Public Records of Pinellas County, Florida;
TOGETHER WITH that portion of vacated Lagoon Drive adjoining that attaches by
operation of law pursuant to Resolution No. 90-66 recorded September 9, 1990 in
Official Records Book 7372, Page 1717, and TOGETHER WITH that portion of vacated
alley adjoining that attaches by operation of law pursuant to Resolution
recorded in Official Records Book 7426, Page 66 and Official Records Book 7426,
Page 80, Public Records of Pinellas County, Florida.

SURVEY PARCEL H:

Lot 12, Block 3, CONEY ISLAND SUBDIVISION, according to the plat thereof
recorded in Plat Book 5, Pages 34 and 35, Public Records of Pinellas County,
Florida, TOGETHER WITH that portion of vacated Lagoon Drive adjoining that
attaches by operation of law pursuant to Resolution No. 90-66 recorded
September 9, 1990 in Official Records Book 7372, Page 1717, Public Records of
Pinellas County, Florida.

 

Commitment       [ILLEGIBLE]    4



--------------------------------------------------------------------------------

Order No.: 3411616

Customer Reference: 11-219

Exhibit “A” continued

 

SURVEY PARCEL I:

Lot 13, Block 3, CONEY ISLAND, according to the plat thereof recorded in Plat
Book 5, Pages 34 and 35, Public Records of Pinellas County, Florida, TOGETHER
WITH that portion of vacated Lagoon Drive adjoining that attaches by operation
of law pursuant to Resolution No. 90-66 recorded September 9, 1990 in Official
Records Book 7372, Page 1717, Public Records of Pinellas County, Florida.

SURVEY PARCEL L:

From a point of beginning at the most Southerly corner of Lot 17, Block 3, CONEY
ISLAND SUBDIVISION as recorded in Plat Book 5, Pages 34 and 35 of the Public
Records of Pinellas County, Florida; run by a curve to the left along the
Northwest side of 127th Avenue, radius 1875 feet, arc 70 feet, chord North 53
°32’55” East, 70 feet; thence North 40°57’ West, 74.44 feet; thence by a curve
to the right, parallel to the Northeasterly boundary of Lot 17, radius 1800.72
feet, arc 30.71 feet, chord South 53°06’33” West, 30.71 feet; thence by a curve
to the left, radius 465 feet arc 81.21 feet, chord South 12°06’10” East, 81.17
feet to the point of beginning. Said parcel being a part of Lots 16 and 17,
Block 3, of Coney Island Subdivision, Town of Sunshine Beach, Pinellas County,
Florida; LESS AND EXCEPT that portion of said Lot 17 lying within the
right-of-way of Gulf Boulevard, State Road 699.

SURVEY PARCEL O: (ALSO KNOWN AS A PORTION OF THE “PALMER PARCEL”)

Lot 5, Block 2, and that part of Lot 30, Block 2, CONEY ISLAND, according to the
plat thereof recorded in Plat Book 5, Pages 34 and 35, Public Records of
Pinellas County, Florida, described as follows: From the Southeast corner of
said Lot 30, run thence S. 72°50’ W., 73.19 feet along the Southerly boundary
thereof for a POINT OF BEGINNING; run thence N. 09°44’36” W., 28.84 feet; thence
S. 80°07’05” W., 30.56 feet to the Westerly boundary of said Lot 30; thence
Southerly along said Westerly boundary to the Southwest corner of said Lot 30;
thence Easterly along said lot’s Southerly boundary to the Point of Beginning.

SURVEY PARCEL P: (ALSO KNOWN AS A PORTION OF THE “PALMER PARCEL”)

Lot 6, Block 2, CONEY ISLAND SUBDIVISION, as recorded in Plat Book 5, Pages 34
and 35, Public Records of Pinellas County, Florida, less the following portion:
Beginning at the Northwest corner of said Lot 6 run North 88°47’02” East, 62.51
feet along the Northerly line of said Lot 6; thence South 01°13’40” West., 7.51
feet; thence run North 88°07’20” West, 61.87 feet to an intersection with the
Westerly boundary line of said Lot 6; thence run Northerly along said Westerly
boundary of said Lot 6, 4.17 feet to the Point of Beginning.

Also the following portion of said Lot 7, Block 2, of said CONEY ISLAND
SUBDIVISION: From a Point of Beginning at the Southeast corner of Lot 7, Block
2, CONEY ISLAND SUBDIVISION, as recorded in Plat Book 5, Pages 34 and 35, Public
Records of Pinellas County, Florida, run North 00°07’50” West, 6.6 feet along
the East boundary of said Lot 7; thence run South 85°16’40” West, 39.5 feet;
thence South 01°13’40” West, 4.19 feet to an intersection with the Southerly
line of said Lot 7; thence North 88°47’02” East, along said Southerly boundary
of said Lot 7, 39.49 feet to the Point of Beginning.

TOGETHER WITH that portion of vacated Sunshine Lane adjoining said portion of
Lot 7 that attaches by operation of law pursuant to Resolution recorded in
Official Records Book 7426, page 66 and amended by Official Records Book 7426,
page 80, Public Records of Pinellas County, Florida.

 

Commitment       [ILLEGIBLE]    5



--------------------------------------------------------------------------------

Order No.: 3411616

Customer Reference: 11-219

Exhibit “A” continued

 

ALSO TOGETHER with that tract of land lying Westerly of Lots 4 and 5, Block 2,
of aforesaid CONEY ISLAND SUBDIVISION, to the waters of the Gulf of Mexico,
between, the Northwesterly line of said Lot 5 and the Southeasterly line of said
Lot 4, extended Westerly to the said waters of the Gulf of Mexico.

COMBINED SURVEY PARCELS M, N, Q AND R: (ALSO KNOWN AS THE “ROCK HOUSE PARCEL”)

All of ROCK HOUSE REPLAT, according to the map or plat thereof recorded in Plat
Book 98, Page 41, Public Records of Pinellas County, Florida.

TOGETHER WITH that portion of the East 1/2 of Sunshine Lane which was vacated by
the Resolution recorded in Official Records Book 7426, page 66 and amended by
Official Records Book 7426, page 80, Public Records of Pinellas County, Florida,
and which abuts said plat of ROCK HOUSE REPLAT.

SURVEY PARCELS:

Lots 18 to 21 inclusive, less part described in Clerk’s Instrument No. 69042143,
Official Records Book 3069, Page 429, Block 2, CONEY ISLAND, according to the
map or plat thereof recorded in Plat Book 5, Pages 34 and 35, Public Records of
Pinellas County, Florida;

TOGETHER WITH that portion of Lot 2, Block 1, CONEY ISLAND RICE REPLAT,
according to the map or plat thereof recorded in Plat Book 105, Page 50, Public
Records of Pinellas County, Florida, lying within the above described boundary;
and

TOGETHER WITH that portion of vacated Lagoon Lane adjoining that attaches by
operation of law pursuant to Resolution recorded in Official Records Book 7426,
Page 66 and Official Records Book 7426, Page 80, Public Records of Pinellas
County, Florida.

SURVEY PARCEL T:

Lot Seven (7) and the Southwesterly three (3) feet of Lot Eight (8), in Block
One (1), CONEY ISLAND SUBDIVISION, according to plat thereof recorded in Plat
Book 5, Pages 34 and 35, Public Records of Pinellas County, Florida, less
right-of-way of County Highway State Road No. 233;

TOGETHER WITH that portion of Lot 1, Block 1, CONEY ISLAND RICE REPLAT,
according to the map or plat thereof recorded in Plat Book 105, Page 50, Public
Records of Pinellas County, Florida, lying within the above described boundary.

SURVEY PARCEL AA:

All of Lots Nine (9) and Ten (10) and Lot Eight (8), less the Southwesterly
three (3) feet thereof, in Block One (1), CONEY ISLAND, according to plat
thereof recorded in Plat Book 5, Pages 34 and 35, Public Records of Pinellas
County, Florida, Less right-of-way of County Highway State Road No. 233; Also
that tract or parcel of land lying North and East of and adjoining Lot 10, in
Block 1, of Coney Island, according to said plat and lying between the
Northeasterly boundary of County Road #233 and the waters of John’s Pass, in
Government Lot 3 of Section 15, Township 31 South, Range 15 East, Pinellas
County, Florida;

 

Commitment       [ILLEGIBLE]    6



--------------------------------------------------------------------------------

Order No.: 3411616

Customer Reference: 11-219

Exhibit “A” continued

 

TOGETHER WITH that portion of Lot 1, Block 1, CONEY ISLAND RICE REPLAT,
according to the map or plat thereof recorded in Plat Book 105, Page 50, Public
Records of Pinellas County, Florida, lying within the above described boundary.

PARCEL 1: (ALSO KNOWN AS “MARINA” PARCEL)

FEE PARCEL

All land in Government Lot 3, Section 15, Township 31 South, Range 15 East,
Pinellas County, Florida, described as follows:

From the Northeast corner of Block 1, CONEY ISLAND, as recorded in Plat Book 5,
Pages 34 and 35, Public Records of Pinellas County, Florida; run South 21°37’51”
West, 39.93 feet to a POINT OF BEGINNING; thence run North 40°12’30” East, 75
feet along the Easterly right-of-way line of State Highway No. 233 (Gulf
Boulevard); thence continue along said right-of-way line by a curve to the left,
radius 226.19 feet, arc 124.97 feet, chord North 24°22’50” East, 123.38 feet;
thence South 89°03’29” East, 13.45 feet, to Point “A”. Return to the Point of
Beginning; thence run South 49°30’30” East, 167.8 feet to a seawall on Boca
Ciega Bay; thence run Northerly; thence northwesterly along said seawall to
John’s Pass; thence run Westerly and Southwesterly along said seawall to Point
“A”.

BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

That portion of Government Lot 3, Section 15, Township 31 South, Range 15 East,
Pinellas County, Florida, being more particularly described as follows:

Commence at the point of tangency of a curve of the centerline of State Road
No. 699, Pinellas County, Florida, Section 15100-2509, said point having a
station 20+16.20; thence back along said curve, a distance of 452.50 feet to the
intersection of the Northerly right-of-way line of 127th Avenue North, also
being the southerly line of Block 3, CONEY ISLAND, as per plat thereof, recorded
in Plat Book 5, Pages 34- 35, Public Records of Pinellas County, Florida, said
point having a station 15+63.70, said curve being concave to the northeast,
having a radius of 1909.86 feet, and being subtended by a chord S 22°53’23” E,
451.44 feet; thence departing said curve, along the extension of and said
southerly line of Block 3, being a curve concave to the northwest, a distance of
386.48 feet to the intersection with the centerline of vacated Lagoon Lane,
vacated per Resolution No. 90-66 recorded September 9, 1990 in Official Records
Book 7372, Page 1717, Public Records of Pinellas County, Florida, said curve
having a radius of 1875.00 feet, and being subtended by a chord N 52°35’21” E,
385.80 feet; thence along said centerline of vacated Lagoon Lane, being a curve
concave to the southwest, a distance of 398.15 to the intersection with the
centerline of a 66 foot strip of land per Clerk’s Instrument No. 323370 records
of Pinellas County, Florida, said curve having a radius of 4742.00 feet, and
being subtended by a chord N 46°20’52” W, 398.03 feet; said point of
intersection being N 24°32’26” E, 46.06 feet of the point of beginning of said
centerline of a 66 foot strip of land per said Clerk’s Instrument No. 323370;
thence along said centerline of a 66 foot strip of land, being a curve concave
to the southeast, a distance of 222.24 feet to a point of tangency, said curve
having a radius of 955.37 feet, and being subtended by a chord N 32°35’09” E,
221.74 feet; thence continuing along said centerline, N 39°15’00” E, 151.37 feet
to the POINT OF BEGINNING; thence continue along said centerline, N 39°15’00” E,
90.13 feet to a point of curvature; thence along said curve a distance of 86.22
feet, said curve being concave to the northwest, having a radius of 193.19 feet,
and being subtended by a chord N 26°27’53” E, 85.51 feet; thence departing said
centerline, S 89°38’20” E, 45.62 feet; thence along a seawall on John’s Pass and
Boca Ciega Bay the following eight (8) courses; 1) N 42°30’45” E, 133.12 feet;
2) N 75°22’31” E, 23.64 feet; 3) S 57°36’23” E, 97.95 feet; 4) S 34°58’39” W,
0.72 feet; 5) S 58°41’52” E, 32.46 feet; 6) S 13°32’22” W, 47.24 feet; 7) S
35°46’57” W, 308.86 feet; 8) S 41°13’52” W, 21.15 feet; thence N 50°05’21” W,
206.01 feet back to the POINT OF BEGINNING; LESS that portion of land lying
within 33 feet of the centerline as described in above noted Clerk’s Instrument
No. 323370, and LESS right-of-way for State Road No. 699.

 

Commitment       [ILLEGIBLE]    7



--------------------------------------------------------------------------------

Order No.: 3411616

Customer Reference: 11-219

Exhibit “A” continued

 

and

LEASEHOLD PARCEL:

That certain Leasehold Estate created by the Sovereignty Submerged Lands Lease
Renewal and Modification to Reflect Current Structures between the BOARD OF
TRUSTEES OF THE INTERNAL IMPROVEMENT TRUST FUND OF THE STATE OF FLORIDA, as
Lessor, and JOHN’S PASS MARINA, INC., a Florida corporation, as Lessee, recorded
in Official Records Book 16138, Page 1666, Public Records of Pinellas County,
Florida

 

Commitment       [ILLEGIBLE]    8



--------------------------------------------------------------------------------

EXHIBIT B

TITLE COMMITMENT



--------------------------------------------------------------------------------

 

LOGO [g333285logo_1.jpg]

Seminole Title Company

8640 Seminole Blvd.

Seminole, FL 33772

727-392-5906

727-399-9790

Commonwealth Land Title Insurance Company

COMMITMENT FOR TITLE INSURANCE

SCHEDULE A

Order No.: 3810343

Customer Reference: 12-185

 

1.         Effective Date: February 20, 2012 at 6:00 AM.     2.         Policy
or Policies to be issued:                                        
                                         
                                            Premium: $TBD        

A. ALTA Owners 2006 with Florida Modifications

       

     Proposed Insured: TO BE DETERMINED

       

     Proposed Amount of Insurance: $8,100,000.00

    3.         The estate or interest in the land described or referred to in
this Commitment is:         Fee Simple and Leasehold     4.         Title to the
Fee Simple and Leasehold estate or interest in the land is at the Effective Date
vested in:        

JOHN’S PASS MARINA, INC., a Florida corporation, as PARCEL 1, also known as
“MARINA” PARCEL; and RICE

FAMILY HOLDINGS, LLLP, a Florida limited liability limited partnership, as to
the remainder.

    5.   The land referred to in this Commitment is described in Exhibit “A”
attached hereto and made part hereof.  

 

Countersigned: BY:  

 

Authorized Officer or Agent

 

C10109    1 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]   

Order No.: 3810343

Customer Reference: 12-185

 

SCHEDULE B SECTION I

REQUIREMENTS

The following are requirements to be complied with:

 

1. Payment to or for the account of the grantors or mortgagors of the full
consideration for the estate or interest to be insured.

 

2. Instrument(s) creating the estate or interest to be insured must be properly
executed, delivered and filed for record:

Warranty Deed from JOHN’S PASS MARINA, INC., a Florida corporation, as to the
fee simple estate in PARCEL 1, also known as the “MARINA” PARCEL; and RICE
FAMILY HOLDINGS, LLLP, a Florida limited liability limited partnership, as to
the remainder of the fee simple estate, to the PROPOSED INSURED PURCHASER.

i. Proof satisfactory to the Company must be furnished showing proof of the
legal existence of John’s Pass Marina, Inc.

ii. Affidavit satisfactory to the Company establishing: the names of all the
partners of Rice Family Holdings, LLLP, a Florida limited liability limited
partnership, and stating the Partnership is currently in existence, and that the
partner(s) executing the closing documents have authority to do so, and also
stating that neither the partners nor the Partnership have been in bankruptcy
during the existence of the Partnership, and that any corporate partners have
not been dissolved. In addition thereto, evidence satisfactory to the Company
must be furnished that the Limited Partnership is in good standing with the
state of its domicile.

 

  A. Assignment of Lease from JOHN’S PASS MARINA, INC., a Florida corporation,
assigning the leasehold estate in PARCEL 1, also known as the “MARINA” PARCEL,
to the PROPOSED INSURED PURCHASER.

Said Assignment of Lease must contain the written consent of the Board of
Trustees of the Internal Improvement Trust Fund of the State of Florida,
pursuant to paragraph 10 of the Sovereignty Submerged Lands Lease Renewal And
Modification To Reflect Current Structures recorded in Official Records Book
16138, page 1666.

 

  B. Assignment by the RICE FAMILY HOLDINGS, LLLP, a Florida limited liability
limited partnership, to the PROPOSED INSURED PURCHASER; and Assumption Agreement
between said PURCHASER and the BOARD OF TRUSTEES OF THE INTERNAL IMPROVEMENT
TRUST FUND OF THE STATE OF FLORIDA, regarding the Sovereignty Submerged Lands
Lease recorded in Official Records Book 13929, Page 82, as renewed by
Sovereignty Submerged Lands Lease Renewal recorded in Official Records Book
16962, page 1863, and modified by Sovereignty Submerged Lands Lease Modification
to Reflect Change in Ownership recorded in Official Records Book 17086, page
211, Public Records of Pinellas County, Florida, which shows RICE FAMILY
HOLDINGS, LLLP, a Florida limited liability limited partnership, as Lessee.

(Affects the Leasehold Parcel of Survey Parcels CC and C-2)

 

3. Proof of payment of any outstanding assessments in favor of Pinellas County,
Florida, any special taxing district and any municipality. NOTE: If this
requirement is not satisfied the following exception will appear on Schedule B:

Any outstanding assessments in favor of Pinellas County, Florida, any special
taxing district and any municipality.

 

C10109    2 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]   

Order No.: 3810343

Customer Reference: 12-185

 

SCHEDULE B SECTION I

REQUIREMENTS

 

 

4. Proof of payment of service charges for water, sewer, waste and gas, if any,
through the date of closing. NOTE: If this requirement is not met the following
exception will appear on Schedule B:

Any lien provided for by Florida Statutes in favor of any city, town, village or
port authority for unpaid service charges for service by any water, sewer, waste
or gas system supplying the insured land or service facilities.

 

5. Redemption of Tax Sale Certificate No. 6194 for delinquent taxes for the year
2010 under Tax Folio Number: 15/31/15/17784/003/0140, as to PARCEL 1A.

 

6. Redemption of Tax Sale Certificate No. 6195 for delinquent taxes for the year
2010 under Tax Folio Number: 15/31/15/17784/003/0150, as to PARCEL 2A.

 

7. Secure and record a satisfaction or release of the Federal Tax Lien against
AGNES E. RICE recorded in Official Records Book 16996, page 1874.

 

8. Satisfaction of the Construction Lien in favor of People’s Plumbing Service,
Inc. recorded September 26, 2011 in Official Records Book 17364, page 30,
regarding Lots 1 and 2, Blk. 1, Coney Island Rice Replat.

 

9. To terminate the notice(s) of commencement recorded on August 4, 2011 in
Official Records Book 17321, Page 1247 for interior renovations , it is
recommended that the issuing agent contact the underwriting department at least
3-5 business days prior to closing to discuss requirements. Each situation is
considered on a case-by-case basis. After the construction lien risk has been
evaluated in accordance with the guidelines contained in Underwriting Bulletin
2011-04 and approved by the Company, for each notice of commencement referenced
above, the issuing agent must:

a. Record notice of termination together with a contractor’s final payment
affidavit pursuant to Section 713.132, Florida Statutes. The notice of
termination must be sworn and subscribed to by the appropriate party(ies) and be
properly served upon the contractor and each person who gave notice to owner.

b. Obtain final waivers and releases of lien from any lienors showing as unpaid
in the contractor’s final payment affidavit.

c. Provide original, signed copy of the Company’s indemnity agreement to the
underwriting department.

d. Comply with any additional requirements deemed necessary by the Company.

 

10. Secure documentation as to the interest of Dr. Robert Baker, shown as Lender
on the Notice of Commencement recorded in Official Records Book 17321, page 1247
for review by the Company. Company reserves the right to make additional
requirements upon said review, including a requirement for a satisfaction of a
mortgage, if applicable.

 

C10109    3 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]   

Order No.: 3810343

Customer Reference: 12-185

 

SCHEDULE B SECTION I

REQUIREMENTS

 

 

11. Release of that certain Claim of Lien in favor of Michael D. Raysor, as
President of Raysor Transportation recorded October 19, 2011 in Official Records
Book 17386, page 895.

 

12. Release of that certain Claim of Lien in favor of Michael D. Raysor, as
President of Raysor Transportation recorded October 19, 2011 in Official Records
Book 17386, page 897.

 

13. Proof of payment, satisfactory to the Company, of taxes for the year 2011
under Tax Parcel Numbers 15/31/15/17784/002/0050, 15/31/15/17784/002/0060,
15/31/15/17784/002/0301, 15/31/15/17784/003/0080, 15/31/15/17784/003/0110,
15/31/15/17784/003/0120, 15/31/15/17784/003/0130, 15/31/15/17784/003/0140,
15/31/15/17784/003/0150, 15/31/15/17784/003/0170, 15/31/15/17825/001/0010,
15/31/15/76240/000/0000, 15/31/15/00000/440/0100, 15/31/15/00000/440/0300, and
15/31/15/00000/440/0400.

 

14. There appears of record a lawsuit filed in the Circuit Court of Pinellas
County, Florida, styled as JOSEPH DIGERLANDO, Plaintiff, versus RICE FAMILY
HOLDINGS, LLLP, etc et al, Defendant, in Case Number 12-000331CI as evidenced by
that certain Lis Pendens recorded in Official Records Book 17466, page 334 of
said Public Records. The Company will require dismissal of the lawsuit and
cancellation of the Lis Pendens.

 

15. Satisfaction of that certain Claim of Lien in favor of JOHN A. BODZIAK
ARCHITECT AIA, P.A. recorded January 20, 2012 in Official Records Book 17465,
page 2438.

 

16. Satisfaction of that certain Claim of Lien in favor of ANGELOS RECYCLED
MATERIALS, LTD., recorded November 18, 2011 in Official Records Book 17412, page
65.

 

17. An Affidavit in form acceptable to Commonwealth Land Title Insurance Company
(“Company”) and executed by or on behalf of the current record owner(s) of the
subject property stating: (1) that there are no parties in possession of the
subject property other than said current record owner(s); (2) that there are no
encumbrances upon the subject property other than as may be set forth in this
Commitment; (3) there are no unrecorded assessments which are due and payable;
(4) that there have been no improvements made to or upon the subject property
within the ninety (90) day period last past (from the date of such affidavit)
for which there remain any outstanding and unpaid bills for labor, materials or
supplies for which a lien or liens may be claimed must be furnished to said
â€oeCompanyâ€     , or, in lieu thereof, an exception to those matters set forth
in said Affidavit which are inconsistent with or deviate from the foregoing
requirements will appear in the policy or policies to be issued pursuant to this
Commitment.

 

18. Issuing agent must request from the Company âCoeor perform themselvesâ€    
a title update between the effective date of this report and one (1) business
date prior to closing, to verify that no adverse matters or defects appear in
the title update.

 

19. Satisfaction or release of that certain Mortgage, Assignment of Rents,
Security Agreement and Notice of fixture Filing from Rice Family Holdings, LLLP,
a Florida limited liability limited partnership, and John’s Pass Marina, Inc., a
Florida corporation to Joseph DiGerlando dated October 22, 2010 and recorded
October 26, 2010 in Official Records Book 17069, Page 596, in the original
principal amount of $5,000,000.00. (As to PARCELS CC through PARCEL 1)

 

20. Termination or release of that certain UCC Financing Statement in favor of
Joseph DiGerlando recorded in Official Records Book 17069, Page 635. (As to
PARCELS CC through PARCEL 1).

 

C10109    4 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]   

Order No.: 3810343

Customer Reference: 12-185

 

SCHEDULE B SECTION I

REQUIREMENTS

 

 

21. Release of insured Parcels 1A and 2A from that certain Mortgage from Rice
Family Holdings, LLLP, a Florida limited liability limited partnership to Maloof
Family Limited Partnership dated July 26, 2010 recorded July 30, 2010 in
Official Records Book 16986, page 2324, in the original principal amount of
$285,000.00.

 

22. The name(s) of the proposed insured under the policy must be furnished and
this commitment is subject to such further exceptions and/or requirements as may
then be deemed necessary.

 

23. THIS IS A PRELIMINARY COMMITMENT THAT REQUIRES THE REVIEW AND APPROVAL BY
THE STATE AND/OR NATIONAL UNDERWRITING OFFICE FOR THE COMPANY. ACCORDINGLY, THIS
COMMITMENT IS NOT EFFECTIVE TO BIND THE COMPANY UNTIL THE NECESSARY APPROVAL IS
OBTAINED FROM THE STATE AND/OR NATIONAL UNDERWRITING OFFICE FOR THE COMPANY. THE
COMPANY RESERVES THE RIGHT TO ADD ADDITIONAL REQUIREMENTS AND/OR EXCEPTIONS AS
DEEMED NECESSARY UPON SAID REVIEW.

END OF SCHEDULE B – SECTION I

 

C10109    5 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]   

Order No.: 3810343

Customer Reference: 12-185

 

SCHEDULE B SECTION II

EXCEPTIONS

Schedule B of the policy or policies to be issued will contain exceptions to the
following matters unless the same are disposed of to the satisfaction of the
Company:

 

1. Defects, liens, encumbrances, adverse claims or other matters, if any,
created, first appearing in the public records or attaching subsequent to the
effective date hereof but prior to the date the proposed insured acquires for
value of record the estate or interest or mortgage thereon covered by this
Commitment.

 

2. Taxes and assessments for the year 2012 and subsequent years, which are not
yet due and payable.

 

3. Standard Exceptions:

 

  A. Easements, claims of easements, boundary line disputes, overlaps,
encroachments or other matters not shown by the public records which would be
disclosed by an accurate survey of the Land.

 

  B. Rights or claims of parties in possession not shown by the public records.

 

  C. Any lien, or right to a lien, for services, labor, or materials heretofore
or hereafter furnished, imposed by law and not shown by the public records.

 

  D. Taxes or assessments which are not shown as existing liens in the public
records.

 

4. Any claim that any portion of the insured land is sovereign lands of the
State of Florida, including submerged, filled or artificially exposed lands
accreted to such land.

 

5. Any lien provided by County Ordinance or by Chapter 159, Florida Statutes, in
favor of any city, town, village or port authority for unpaid service charges
for service by any water, sewer or gas system supplying the insured land.

 

6. The nature, extent or existence of riparian rights are not insured.

 

7. Notwithstanding the legal description in Schedule A, this policy does not
insure against rights of the State of Florida based on the doctrine of the
state’s sovereign ownership of lands lying below the mean high water line of any
navigable or tidally influenced waters.

 

8. Any land described in Schedule A which is artificially filled land in what
was formerly navigable waters, is subject to the rights of the United States
government, arising by said government’s control over navigable waters involving
navigation and commerce.

 

9. Rights, if any, of the public to use as a public beach or recreation area any
part of the land lying between the body of water abutting the subject property
and the natural line of vegetation, bluff, extreme high water line, or other
apparent boundary line separating the publicly used area from the upland private
area.

 

10. The inalienable rights of the public to use the navigable waters covering
the lands described on Schedule A.

 

C10109    6 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]   

Order No.: 3810343

Customer Reference: 12-185

 

SCHEDULE B SECTION II

EXCEPTIONS

 

 

11. The nature or extent of any submerged land included within the insured land,
is hereby excluded from coverage, (as to Fee Parcels only).

 

12. Easement in favor of Florida Power Corporation recorded in Deed Book 681,
Page 437, Deed Book 681, Page 439, Deed Book 681, Page 441 and Deed Book 681,
Page 443. (Affects vacated Lagoon Lane portion of SURVEY PARCEL S and SURVEY
PARCEL C-2).

 

13. Phosphate, Minerals, Metals and Petroleum Reservations and rights in favor
of the State of Florida, as set forth in the deed from the Trustees of the
Internal Improvement Fund, recorded June 9, 1947 in Deed Book 1134, Page 237. As
to said reservation, the right of entry has been released pursuant to Florida
Statute 270.11. (Affects SURVEY PARCEL CC - Submerged Lands)

 

14. Easement for ingress and egress access to water main recorded in Deed Book
1491, Page 176. (As to PARCEL 1, also known as “MARINA” PARCEL)

 

15. Easement in favor of Florida Power Corporation recorded July 1, 1960 in
Official Records Book 940, Page 328. (Affects PARCEL C-2)

 

16. Easement in favor of Florida Power Corporation recorded in Official Records
Book 2123, Page 518. (Affects SURVEY PARCEL CC)

 

17. Perpetual Right of Way and Spoil Disposal Easements by and between Trustees
of the Internal Improvement Fund of the State of Florida and the United States
of America recorded in Official Records Book 2261, Page 229.

 

18. Perpetual Right of Way Easement in favor of the United States of America
recorded December 12, 1967 in Official Records Book 2732, Page 369.

 

19. Perpetual Right of Way Easement in favor of the United States of America
recorded December 20, 1967 in Official Records Book 2738, Page 136.

 

20. Easement in favor of the City of Treasure Island, Florida recorded April 12,
1968 in Official Records Book 2813, Page 181. (affects PARCELS D and G)

 

21. Easement in favor of the City of Treasure Island, Florida recorded April 12,
1968 in Official Records Book 2813, Page 182. (affects PARCELS CC, D and G)

 

22. CATV Service Agreement recorded February 5, 1981 in Official Records Book
5145, Page 1635. (Affects SURVEY PARCELS D, E, F)

 

23. Telephone Distribution Easement Deed/Individual in favor of GTE Florida
Incorporated recorded June 13, 1991 in Official Records Book 7595, Page 2213.
(Affects SURVEY PARCELS C-2, T and AA)

 

24. Distribution Easement in favor of Florida Power Corporation recorded
March 9, 1992 in Official Records Book 7836, Page 1905. (As to PARCELS 1A, 2A,
and SURVEY PARCELS CC, D, E, F, G, I and L)

 

25. Distribution Easement in favor of Florida Power Corporation recorded October
1998 in Official Records Book 10266, Page 1195. (Affects SURVEY PARCELS C-2, T
and AA)

 

C10109    7 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]   

Order No.: 3810343

Customer Reference: 12-185

 

SCHEDULE B SECTION II

EXCEPTIONS

 

26. Terms and conditions contained in that certain Sovereignty Submerged Lands
Lease Renewal and Modification to Allow Gambling Vessels between the BOARD OF
TRUSTEES OF THE INTERNAL IMPROVEMENT TRUST FUND OF THE STATE OF FLORIDA, as
Lessor, and AGNES E. RICE, as Lessee, recorded in Official Records Book 13929,
Page 82, as renewed by Sovereignty Submerged Lands Lease Renewal recorded in
Official Records Book 16962, page 1863, and modified by Sovereignty Submerged
Lands Lease Modification to Reflect Change in Ownership recorded in Official
Records Book 17086, page 211, Public Records of Pinellas County, Florida, which
shows RICE FAMILY HOLDINGS, LLLP, a Florida limited liability limited
partnership, as Lessee. (Affects SURVEY PARCELS C-2 and CC)

 

27. Sovereignty Submerged Lands Lease Renewal and Modification to Reflect
Current Structures by and between the Board of Trustees of the Internal
Improvement Trust Fund of the State of Florida and John’s Pass Marina, Inc., a
Florida corporation recorded February 1, 2008 in Official Records Book 16138,
Page 1666, amending Lease No. 520027013. (As to PARCEL 1, also known as “MARINA”
Parcel)

 

28. Terms and conditions contained in that certain unrecorded lease agreement
dated January 29, 2009 in favor of Lightning Bay Performance Marine, Inc., a
Florida corporation, as tenant, as modified and subordinated by Subordination,
Non-Disturbance and Attornment Agreement recorded June 8, 2009, in Official
Records Book 16606, Page 160, subject to the Non-Disturbance provisions of said
Agreement. (As to PARCEL 1, also known as “MARINA” PARCEL)

 

29. Title to that portion, if any, of Parcel CC, lying within SR 699 Old
Alignment, as disclosed by Survey prepared by Geodata Services, Inc., as Job
No. 4237, dated October 25, 2007, as last revised.

 

30. Matters disclosed by Survey prepared by Geodata Services, Inc., as Job
No. 4237, dated October 25, 2007, as last revised August 11, 2011, to-wit:

AS TO PARCEL CC: (ALSO KNOWN AS THE “KINGFISH PARCEL”)

a) Overlaps and hiatuses between the Submerged Land Lease Area “B” and the
submerged land parcel conveyed by TIIF Deed No. 19269 recorded in Deed Book
1134, page 237;

b) Possible unrecorded easement rights for the backflow preventers and water
valves located along the front line of the fee premises;

c) Two story masonry structure, one story masonry structure, wood deck, and
concrete area encroach onto a portion of the Florida Power Corporation easement
area created by Official Records Book 2123, page 518;

d) Guy line and anchors lie outside of the easement area created by Official
Records Book 2123, page 518; and

e) Concrete sidewalk encroaches along the right-of-way of Kingfish Drive.

AS TO PARCEL D:

f) Encroachments by concrete pavement and curbing into the Easement area created
by Official Records Book 2813, page 181 and 182; and

g) Concrete sidewalk encroaches along the right-of-way of Kingfish Drive.

AS TO PARCEL E:

h) Concrete sidewalk encroaches along the right-of-way of Kingfish Drive; and

i) Concrete parking area extends onto PARCEL G herein, indicating joint use
rights.

 

C10109    8 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]   

Order No.: 3810343

Customer Reference: 12-185

 

SCHEDULE B SECTION II

EXCEPTIONS

 

AS TO PARCEL F:

j) Possible unrecorded easement rights disclosed by the location of reclaimed
water meters, telephone box on the premises;

k) Encroachment by covered paved area onto the Gulf Boulevard right-of-way to
the extent of 1.9 feet; and

I) 6 foot wood fence extends across the premises and onto abutting parcels.

AS TO PARCEL G:

m) Encroachments by concrete pavement and curbing into the Easement area created
by Official Records Book 2813, page 181 and 182;

n) Possible unrecorded easement rights disclosed by the location of reclaimed
water meters, telephone box and mailbox on the premises;

o) Concrete parking area extends from PARCEL E herein onto PARCEL G herein,
indicating joint use rights; and

p) 6 foot wood fence extends across the premises and onto abutting parcels.

AS TO PARCEL O: (ALSO KNOWN AS A PORTION OF THE “PALMER PARCEL”)

q) Fence encroachment along the Southerly boundary;

r) Hand set patio encroaches onto abutting Parcel P and into easement area
created by Official Records Book 2738, page 136; and

s) Unrecorded easement rights for the utility pole and water meters located on
the premises.

AS TO PARCEL P: (ALSO KNOWN AS A PORTION OF THE “PALMER PARCEL”)

t) Encroachment by hand set patio onto the premises and into the easement area
created by Official Records Book 2738, page 136;

u) Encroachment by wooden cover area into the easement area created by Official
Records Book 2738, page 136;

v) Fence encroaches onto Parcel P from the Rock House Parcel;

w) Encroachment along the East boundary by mailboxes;

x) Unrecorded easement rights for the water meter located on the premises;

y) Encroachment by concrete slabs and block area along the North boundary onto
Rockhouse Parcel; and

z) Wooden cover area with overhang lies west of the portion of Parcel P lying
within Lot 6 and within the easement area created by Official Records Book 2738,
page 136.

AS TO COMBINED SURVEY PARCELS M, N, Q AND R: (ALSO KNOWN AS THE “ROCK HOUSE
PARCEL”)

aa) Encroachments by covered patio area and overhang, concrete pavers and fences
into the easement areas created by Official Records Book 2732, page 369 and
Official Records Book 2738, page 136;

ab) Encroachments by fences onto abutting lands;

ac) Unrecorded easement rights regarding the reclaimed water meter, utility
pole, and grate inlet located on the premises;

ad) Fence does not coincide with the property line; and

ae) Offset monuments located in cutout area where the grate inlet lies on the
East boundary of the premises.

AS TO SURVEY PARCEL C-2:

af) Encroachment by Gator’s two story wood frame structure into the right-of-way
of Kingfish Drive to the greatest extent of 5.1 feet and into the easement area
created by Official Records Book 7595, page 2213;

 

 

 

C10109    9 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]   

Order No.: 3810343

Customer Reference: 12-185

 

SCHEDULE B SECTION II

EXCEPTIONS

 

ag) Encroachment into easement area created by Official Records Book 7595, page
2213 by brick driveways, brick and concrete walks, temporary dry storage area,
and 8 foot wood fence;

ah) Wood dock and poles extend outside the Submerged Land Lease Area “A”; and

ai) Possible unrecorded easement rights disclosed by fire department connection
located on Lot 4, Block 1; and gate valves located on Lot 3, Block 1.

AS TO SURVEY PARCEL S:

aj) Wood dock, fence and sign encroach onto abutting right-of-way to the west
and wood dock into easement areas; and

ak) Encroachments by five foot metal fence, four foot wire fence, transformer
and electric panels, power box, guy wire, anchor and pole onto the premises.

AS TO SURVEY PARCEL T:

al) Encroachment by casino ticket office onto Kingfish Drive right-of-way and
into easement area created by Official Records Book 7595, page 2213.

AS TO SURVEY PARCEL AA:

am) Encroachment by wood dock into Kingfish Drive right-of-way and into easement
area created by Official Records Book 7595, page 2213.

AS TO SURVEY H:

an) 6 foot wood fence crosses the Southwest side of the premises and extends
onto abutting parcels; and

ao) Possible unrecorded easement rights for the water meters located on the
parcel.

AS TO SURVEY PARCEL I:

ap) Northeasterly portion of the premises is submerged land with a wood dock
located thereon;

aq) Possible unrecorded easement rights for the telephone box and water meter
located on the parcel;

ar) 6 foot wood fence crosses the Southwest side of the premises and extends
onto abutting parcels; and

as) Concrete extends onto abutting Parcel 1A.

AS TO SURVEY PARCEL L:

at) Sign located partially in shell alley and partially on the Westerly boundary
of the parcel; and

au) Possible encroachment by four foot chain link fence and two foot concrete
wall along the northwesterly boundary of the premises.

AS TO SURVEY PARCEL 1, also known as “MARINA” PARCEL:

av) Wood dock and tie poles extend outside of the submerged land lease area;

aw) Brick wall, brick planter, and block wall encroach into the right-of-way of
Kingfish Drive; and

ax) Water valves located on westerly boundary along right-of-way of Kingfish
Drive;

ay) Gaps between submerged land lease areas created by Official Records Book
16138, page 1666 and submerged land lease Area B in Official Records Book 17086,
page 211.

AS TO SURVEY PARCEL 1A:

az) Unrecorded easement rights disclosed by the reclaimed water meters,
telephone box and mailbox located on the premises; and

ba) Wood dock is not insured hereby.

 

 

C10109    10 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]   

Order No.: 3810343

Customer Reference: 12-185

 

SCHEDULE B SECTION II

EXCEPTIONS

 

AS TO SURVEY PARCEL 2A:

bb) Dock encroaches into adjacent property to the northeast; said dock is not
insured hereby; and bc) Unrecorded easement rights disclosed by the reclaimed
water meters and mailbox located on the premises.

 

31. Rights of the public and others thereunto entitled in and to the use of the
concrete sidewalks located along the right-of-way of Kingfish Drive and lying
partially on PARCELS D, E and CC herein, as disclosed by the Survey prepared by
Geodata Services, Inc., as Job No. 4237, dated October 25, 2007, as last
revised. (As to PARCELS D, E and CC)

NOTE: All recording references in this commitment/policy shall refer to the
public records of Pinellas County, Florida, unless otherwise noted.

NOTE: In accordance with Florida Statutes section 627.4131, please be advised
that the insured hereunder may present inquiries, obtain information about
coverage, or receive assistance in resolving complaints, by contacting
Commonwealth Land Title Insurance Company, 5690 West Cypress Street, Suite A,
Tampa, FL 33607; Telephone 866-632-6200.

Searched By: Cindy Sturtz

END OF SCHEDULE B – SECTION II

 

C10109    11 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]      

Order No.: 3810343

Customer Reference: 12-185

   EXHIBIT “A”   

 

PARCEL 1A:

Lot 14, Block 3, CONEY ISLAND, according to the plat thereof recorded in Plat
Book 5, Pages 34 and 35, Public Records of Pinellas County, Florida.

AND

That certain parcel of land lying Northeasterly of Lot 14, Block 3, CONEY ISLAND
SUBDIVISION, as recorded in Plat Book 9, Pages 34 and 35, Public Records of
Pinellas County, Florida, lying in Government Lot 3, Section 15, Township 31
South, Range 15 East, and being more particularly described as follows:

Begin at the Northeast corner of said Lot 14; thence along the Northerly line of
said Lot 14 by a curve to the left, radius 4,712.00 feet, arc 40.00 feet, chord
North 44°40’00” West, 40.00 feet; thence North 45°05’00” East, 9 feet more or
less to the waters of Boca Ciega Bay; thence Southeasterly along the waters edge
of Boca Ciega Bay to a point lying North 45°34’00” East, 9 feet more or less
from the Point of Beginning; thence South 45°34’00” West, 9 feet more or less to
the Point of Beginning.

TOGETHER WITH that portion of vacated Lagoon Drive adjoining that attaches by
operation of law pursuant to Resolution No. 90-66 recorded September 9, 1990 in
Official Records Book 7372, Page 1717, Public Records of Pinellas County,
Florida.

PARCEL 2A:

Lot 15, Block 3, CONEY ISLAND, according to the plat thereof as recorded in Plat
Book 5, Pages 34 and 35, Public Records of Pinellas County, Florida. TOGETHER
WITH that portion of vacated Lagoon Drive adjoining that attaches by operation
of law pursuant to Resolution No. 90-66 recorded September 9, 1990 in Official
Records Book 7372, Page 1717, Public Records of Pinellas County, Florida.

PARCEL CC: (ALSO KNOWN AS THE “KINGFISH PARCEL”)

FEE PARCEL:

That portion of Government Lot 3, Section 15, Township 31 South, Range 15 East,
Pinellas County, Florida, TOGETHER WITH that portion of vacated Lagoon Drive
adjoining that attaches by operation of law pursuant to Resolution No. 90-66
recorded September 9, 1990 in Official Records Book 7372, Page 1717, Public
Records of Pinellas County, Florida, being more particularly described as
follows:

Commence at the point of tangency of a curve of the centerline of State Road
No. 699, Pinellas County, Florida, Section 15100-2509, said point having a
station 20+16.20; thence back along said curve, a distance of 452.50 feet to the
intersection of the Northerly right-of-way line of 127th Avenue North, also
being the southerly line of Block 3, CONEY ISLAND, as per plat thereof, recorded
in Plat Book 5, Pages 34- 35, Public Records of Pinellas County, Florida, said
point having a station 15+63.70, said curve being concave to the northeast,
having a radius of 1909.86 feet, and being subtended by a chord S 22°53’23” E,
451.44 feet; thence departing said curve, along the extension of and said
southerly line of Block 3, being a curve concave to the northwest, a distance of
386.48 feet to the intersection with the centerline of vacated Lagoon Lane,
vacated per Resolution No. 90-66 recorded September 9, 1990 in Official Records
Book 7372, Page 1717, Public Records of Pinellas County, Florida, said curve
having a radius of 1875.00 feet, and being subtended by a chord N 52°35’21” E,
385.80 feet; thence along said centerline of vacated Lagoon Lane, being a curve
concave to the southwest, a distance of 398.15 to the intersection with the
centerline of a 66 foot strip of land per Clerk’s Instrument No. 323370 records
of Pinellas County, Florida, said curve having a radius of 4742.00 feet, and
being subtended by a chord N 46°20’52” W, 398.03 feet, said point being the
POINT OF BEGINNING; said point of intersection being N 24°32’26” E, 46.06 feet
of the point of beginning of said centerline of a 66 foot strip of land per said
Clerk’s Instrument No. 323370; thence along said centerline of a 66 foot strip
of land, being a curve concave to the southeast, a distance of 222.24 feet to a
point of tangency, said curve having a radius of 955.37 feet, and being
subtended by a chord N 32°35’09” E, 221.74 feet; thence continuing along said
centerline, N 39°15’00” E, 151.37 feet; thence departing said centerline, S
50°05’21” E, 253.11 feet; thence S 15°27’25” E, 123.35 feet; thence S 45°58’28”
W, 35.09 feet; thence S 50°04’09” E, 96.36 feet; thence S 47°23’14” W, 262.80
feet; thence N 44°44’16” W, 97.59 feet; thence S 48°52’35” W, 30.08 feet to a
point on the aforementioned centerline of vacated Lagoon Lane; thence along said
centerline, being a curve concave to the southwest, a distance of 281.63 feet,
said curve having a radius 4742.00 feet, and being subtended by a chord N
47°03’06” W, 281.59 feet back to the POINT OF BEGINNING. LESS that portion of
land lying within 33 feet of the centerline as described in above noted Clerk’s
Instrument No. 323370, and LESS right-of-way for State Road No. 699.

 

C10109   12 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]      

Order No.: 3810343

Customer Reference: 12-185

   EXHIBIT “A”   

 

and

LEASEHOLD PARCEL:

That certain Leasehold Estate created by the Sovereignty Submerged Lands Lease
Renewal and Modification to Allow Gambling Vessels between the BOARD OF TRUSTEES
OF THE INTERNAL IMPROVEMENT TRUST FUND OF THE STATE OF FLORIDA, as Lessor, and
AGNES E. RICE, as Lessee, recorded in Official Records Book 13929, Page 82, as
renewed by Sovereignty Submerged Lands Lease Renewal recorded in Official
Records Book 16962, page 1863, and modified by Sovereignty Submerged Lands Lease
Modification to Reflect Change in Ownership recorded in Official Records Book
17086, page 211, Public Records of Pinellas County, Florida, which shows RICE
FAMILY HOLDINGS, LLLP, a Florida limited liability limited partnership, as
Lessee, as it pertains to the following described parcel:

DESCRIPTION: SUBMERGED LAND LEASE AREA “B”

A Parcel of submerged land lying in Section 15, Township 31 South, Range 15
East, Boca Ciega Bay, Pinellas County, Florida, being more particularly
described as follows:

Commence at a point of curvature for a curve concave to the Northeast, in the
centerline of Kingfish Drive, run S 50°29’23” E 33.00 feet to a point on the
Southerly right-of-way line of said Kingfish Drive; thence S 39°30’37” W, along
said right-of-way line, 75.26 feet; thence S 50°20’47” E, 194.82 feet to the
Point of Beginning; thence N 74°07’25” E, 60.12 feet; thence S 15°57’47” E,
154.56 feet; thence S 15°11’11” W, 74.72 feet to a point of intersection with
the Easterly boundary of that parcel of submerged lands as described in Trustees
of the Internal Improvement Fund Deed No. 19269; thence along said Easterly line
N 50°08’06” W, 74.45 feet; thence, along the Mean High Water Line and the face
of an existing seawall, N 47°49’11” E, 33.57 feet; thence N 15°29’36” W, 126.39
feet; thence N 50°20’47” W, 19.14 feet to the Point of Beginning.

 

C10109   13 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]      

Order No.: 3810343

Customer Reference: 12-185

   EXHIBIT “A”   

 

SURVEY PARCEL C - 2:

FEE PARCEL:

Lots 1, 2, 3, 4, 5 and 6, Block 1, CONEY ISLAND, according to plat thereof
recorded in Plat Book 5, pages 34 and 35, public records of Pinellas County,
Florida; LESS that part lying within 33 feet of the center line of State Road
No. 699 as described in Clerk’s Instrument No. 323370 records of Pinellas
County, Florida.

TOGETHER WITH that portion of Lot 1, Block 1, CONEY ISLAND RICE REPLAT,
according to the map or plat thereof recorded in Plat Book 105, Page 50, Public
Records of Pinellas County, Florida, lying within the above described boundary;
and

AND TOGETHER WITH that portion of vacated Lagoon Drive adjoining that attaches
by operation of law pursuant to Resolution No. 90-66 recorded September 9, 1990
in Official Records Book 7372, Page 1717, Public Records of Pinellas County,
Florida.

and

LEASEHOLD PARCEL:

That certain Leasehold Estate created by the Sovereignty Submerged Lands Lease
Renewal and Modification to Allow Gambling Vessels between the BOARD OF TRUSTEES
OF THE INTERNAL IMPROVEMENT TRUST FUND OF THE STATE OF FLORIDA, as Lessor, and
AGNES E. RICE, as Lessee, recorded in Official Records Book 13929, Page 82, as
renewed by Sovereignty Submerged Lands Lease Renewal recorded in Official
Records Book 16962, page 1863, and modified by Sovereignty Submerged Lands Lease
Modification to Reflect Change in Ownership recorded in Official Records Book
17086, page 211, Public Records of Pinellas County, Florida, which shows RICE
FAMILY HOLDINGS, LLLP, a Florida limited liability limited partnership, as
Lessee, as it pertains to the following described parcel:

DESCRIPTION: SUBMERGED LAND LEASE AREA “A”

A Parcel of submerged land lying in Section 15, Township 31 South, Range 15
East, Pinellas County, Florida, along the South bank of John’s Pass, being more
particularly described as follows:

Commence at a point of curvature for a curve concave to the Northeast, in the
centerline of Kingfish Drive, run N 50°29’20” W 33.01 feet to a point on the
Northerly right-of-way line of said Kingfish Drive and being the point of
curvature for a curve to the left along the South Boundary of CONEY ISLAND RICE
REPLAT, as recorded in Plat Book 105, page 50 of the Public Records of Pinellas
County, Florida; thence along the arc of said curve 62.31 feet, said curve
having a radius of 195.41 feet and chord which bears N 30°22’33” E, 62.04 feet
to a point on the mean high water line; thence along said line S 54°28’03” W,
3.26 feet; thence S 31°03’24” W, 15.61 feet; thence S 51°10’45” W, 36.90 feet to
the Point of Beginning; thence S 51°10’45” W, 26.68 feet; thence S 31°33’33” W,
41.94 feet; thence S 15°31’42” W, 26.41 feet; thence S 42°31’30” W, 100.79 feet;
thence N 47°52’36” W, 21.07 feet; thence N 80°12’10” W, 32.96 feet; thence S
58°41’26” W, 56.04 feet; thence S 45°33’02” W, 38.14 feet; thence S 25°22’05” W,
41.04 feet; thence S 30°22’44” W, 89.45 feet; thence S 38°45’43” W, 37.68 feet;
thence S 45°12’10” W, 47.16 feet to the point of intersection of said Mean High
Water Line and the Westerly boundary of said CONEY ISLAND RICE REPLAT and the
Easterly right-of-way line of Gulf Boulevard; thence N 16°29’54” W, along said
line, 30.47 feet; thence leaving said line, N 44°50’29” W, 19.00 feet; thence N
43°33’14” E, 66.08 feet; thence N 37°08’55” E, 125.62 feet; thence N 22°02’07” E
(DESCRIPTION) N 22°02’07” W (CALCULATED), 20.89 feet; thence N 46°16’15” E,
157.30 feet; thence N 48°53’29” E, 162.23 feet; thence S 55°42’58” E, 28.73
feet; thence S 12°35’46” E, 45.25 feet to the Point of Beginning.

 

C10109   14 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]      

Order No.: 3810343

Customer Reference: 12-185

   EXHIBIT “A”   

 

LESS AND EXCEPT that portion lying within State Road No. 699.

SURVEY PARCEL D:

Lot 10, Block 3, CONEY ISLAND SUBDIVISION, according to the map or plat thereof
recorded in Plat Book 5, Pages 34 and 35, Public Records of Pinellas County,
Florida, together with any and all riparian rights appertaining thereto.

TOGETHER WITH that portion of vacated Lagoon Drive adjoining that attaches by
operation of law pursuant to Resolution No. 90-66 recorded September 9, 1990 in
Official Records Book 7372, Page 1717, and TOGETHER WITH that portion of vacated
alley adjoining that attaches by operation of law pursuant to Resolution
recorded in Official Records Book 7426, Page 66 and Official Records Book 7426,
Page 80, Public Records of Pinellas County, Florida.

SURVEY PARCEL E:

Lots 8 and 9, Block 3, CONEY ISLAND SUBDIVISION, according to the map or plat
thereof recorded in Plat Book 5, Pages 34 and 35, Public Records of Pinellas
County, Florida.

TOGETHER WITH that portion of vacated alley adjoining that attaches by operation
of law pursuant to Resolution recorded in Official Records Book 7426, Page 66
and Official Records Book 7426, Page 80, Public Records of Pinellas County,
Florida.

SURVEY PARCEL F:

Lots Three (3), Four (4), Five (5), Six (6) and Seven (7) in Block Three (3),
CONEY ISLAND SUBDIVISION, according to Plat thereof, recorded in Plat Book Five
(5), Pages 34 and 35, Public Records of Pinellas County, Florida; LESS that
portion taken for highway purposes as described in Order of Taking recorded
April 30, 1969 in Official Records Book 3069, Page 414, and TOGETHER WITH that
portion of vacated alley adjoining that attaches by operation of law pursuant to
Resolution recorded in Official Records Book 7426, Page 66 and Official Records
Book 7426, Page 80, Public Records of Pinellas County, Florida.

SURVEY PARCEL G:

Lot 11, Block 3, CONEY ISLAND SUBDIVISION, according to the plat thereof as
recorded in Plat Book 5, Page 34, Public Records of Pinellas County, Florida;
TOGETHER WITH that portion of vacated Lagoon Drive adjoining that attaches by
operation of law pursuant to Resolution No. 90-66 recorded September 9, 1990 in
Official Records Book 7372, Page 1717, and TOGETHER WITH that portion of vacated
alley adjoining that attaches by operation of law pursuant to Resolution
recorded in Official Records Book 7426, Page 66 and Official Records Book 7426,
Page 80, Public Records of Pinellas County, Florida.

SURVEY PARCEL H:

Lot 12, Block 3, CONEY ISLAND SUBDIVISION, according to the plat thereof
recorded in Plat Book 5, Pages 34 and 35, Public Records of Pinellas County,
Florida, TOGETHER WITH that portion of vacated Lagoon Drive adjoining that
attaches by operation of law pursuant to Resolution No. 90-66 recorded
September 9, 1990 in Official Records Book 7372, Page 1717, Public Records of
Pinellas County, Florida.

 

C10109   15 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]      

Order No.: 3810343

Customer Reference: 12-185

   EXHIBIT “A”   

 

SURVEY PARCEL I:

Lot 13, Block 3, CONEY ISLAND, according to the plat thereof recorded in Plat
Book 5, Pages 34 and 35, Public Records of Pinellas County, Florida, TOGETHER
WITH that portion of vacated Lagoon Drive adjoining that attaches by operation
of law pursuant to Resolution No. 90-66 recorded September 9, 1990 in Official
Records Book 7372, Page 1717, Public Records of Pinellas County, Florida.

SURVEY PARCEL L:

From a point of beginning at the most Southerly corner of Lot 17, Block 3, CONEY
ISLAND SUBDIVISION as recorded in Plat Book 5, Pages 34 and 35 of the Public
Records of Pinellas County, Florida; run by a curve to the left along the
Northwest side of 127th Avenue, radius 1875 feet, arc 70 feet, chord North
53°32’55” East, 70 feet; thence North 40°57’ West, 74.44 feet; thence by a curve
to the right, parallel to the Northeasterly boundary of Lot 17, radius 1800.72
feet, arc 30.71 feet, chord South 53°06’33” West, 30.71 feet; thence by a curve
to the left, radius 465 feet arc 81.21 feet, chord South 12°06’10” East, 81.17
feet to the point of beginning. Said parcel being a part of Lots 16 and 17,
Block 3, of Coney Island Subdivision, Town of Sunshine Beach, Pinellas County,
Florida; LESS AND EXCEPT that portion of said Lot 17 lying within the
right-of-way of Gulf Boulevard, State Road 699.

SURVEY PARCEL O: (ALSO KNOWN AS A PORTION OF THE “PALMER PARCEL”)

Lot 5, Block 2, and that part of Lot 30, Block 2, CONEY ISLAND, according to the
plat thereof recorded in Plat Book 5, Pages 34 and 35, Public Records of
Pinellas County, Florida, described as follows: From the Southeast corner of
said Lot 30, run thence S. 72°50’ W., 73.19 feet along the Southerly boundary
thereof for a POINT OF BEGINNING; run thence N. 09°44’36” W., 28.84 feet; thence
S. 80°07’05” W., 30.56 feet to the Westerly boundary of said Lot 30; thence
Southerly along said Westerly boundary to the Southwest corner of said Lot 30;
thence Easterly along said lot’s Southerly boundary to the Point of Beginning.

SURVEY PARCEL P: (ALSO KNOWN AS A PORTION OF THE “PALMER PARCEL”)

Lot 6, Block 2, CONEY ISLAND SUBDIVISION, as recorded in Plat Book 5, Pages 34
and 35, Public Records of Pinellas County, Florida, less the following portion:
Beginning at the Northwest corner of said Lot 6 run North 88°47’02” East, 62.51
feet along the Northerly line of said Lot 6; thence South 01°13’40” West., 7.51
feet; thence run North 88°07’20” West, 61.87 feet to an intersection with the
Westerly boundary line of said Lot 6; thence run Northerly along said Westerly
boundary of said Lot 6, 4.17 feet to the Point of Beginning.

Also the following portion of said Lot 7, Block 2, of said CONEY ISLAND
SUBDIVISION: From a Point of Beginning at the Southeast corner of Lot 7, Block
2, CONEY ISLAND SUBDIVISION, as recorded in Plat Book 5, Pages 34 and 35, Public
Records of Pinellas County, Florida, run North 00°07’50” West, 6.6 feet along
the East boundary of said Lot 7; thence run South 85°16’40” West, 39.5 feet;
thence South 01°13’40” West, 4.19 feet to an intersection with the Southerly
line of said Lot 7; thence North 88°47’02” East, along said Southerly boundary
of said Lot 7, 39.49 feet to the Point of Beginning.

 

C10109   16 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]      

Order No.: 3810343

Customer Reference: 12-185

   EXHIBIT “A”   

 

TOGETHER WITH that portion of vacated Sunshine Lane adjoining said portion of
Lot 7 that attaches by operation of law pursuant to Resolution recorded in
Official Records Book 7426, page 66 and amended by Official Records Book 7426,
page 80, Public Records of Pinellas County, Florida.

ALSO TOGETHER with that tract of land lying Westerly of Lots 4 and 5, Block 2,
of aforesaid CONEY ISLAND SUBDIVISION, to the waters of the Gulf of Mexico,
between, the Northwesterly line of said Lot 5 and the Southeasterly line of said
Lot 4, extended Westerly to the said waters of the Gulf of Mexico.

COMBINED SURVEY PARCELS M, N, Q AND R: (ALSO KNOWN AS THE “ROCK HOUSE PARCEL”)

All of ROCK HOUSE REPLAT, according to the map or plat thereof recorded in Plat
Book 98, Page 41, Public Records of Pinellas County, Florida.

TOGETHER WITH that portion of the East 1/2 of Sunshine Lane which was vacated by
the Resolution recorded in Official Records Book 7426, page 66 and amended by
Official Records Book 7426, page 80, Public Records of Pinellas County, Florida,
and which abuts said plat of ROCK HOUSE REPLAT.

SURVEY PARCEL S:

Lots 18 to 21 inclusive, less part described in Clerk’s Instrument No. 69042143,
Official Records Book 3069, Page 429, Block 2, CONEY ISLAND, according to the
map or plat thereof recorded in Plat Book 5, Pages 34 and 35, Public Records of
Pinellas County, Florida;

TOGETHER WITH that portion of Lot 2, Block 1, CONEY ISLAND RICE REPLAT,
according to the map or plat thereof recorded in Plat Book 105, Page 50, Public
Records of Pinellas County, Florida, lying within the above described boundary;
and

TOGETHER WITH that portion of vacated Lagoon Lane adjoining that attaches by
operation of law pursuant to Resolution recorded in Official Records Book 7426,
Page 66 and Official Records Book 7426, Page 80, Public Records of Pinellas
County, Florida.

SURVEY PARCEL T:

Lot Seven (7) and the Southwesterly three (3) feet of Lot Eight (8), in Block
One (1), CONEY ISLAND SUBDIVISION, according to plat thereof recorded in Plat
Book 5, Pages 34 and 35, Public Records of Pinellas County, Florida, less
right-of-way of County Highway State Road No. 233;

TOGETHER WITH that portion of Lot 1, Block 1, CONEY ISLAND RICE REPLAT,
according to the map or plat thereof recorded in Plat Book 105, Page 50, Public
Records of Pinellas County, Florida, lying within the above described boundary.

SURVEY PARCEL AA:

All of Lots Nine (9) and Ten (10) and Lot Eight (8), less the Southwesterly
three (3) feet thereof, in Block One (1), CONEY ISLAND, according to plat
thereof recorded in Plat Book 5, Pages 34 and 35, Public Records of Pinellas
County, Florida, Less right-of-way of County Highway State Road No. 233; Also
that tract or parcel of land lying North and East of and adjoining Lot 10, in
Block 1, of Coney Island, according to said plat and lying between the
Northeasterly boundary of County Road #233 and the waters of John’s Pass, in
Government Lot 3 of Section 15, Township 31 South, Range 15 East, Pinellas
County, Florida;

 

C10109   17 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]      

Order No.: 3810343

Customer Reference: 12-185

   EXHIBIT “A”   

 

TOGETHER WITH that portion of Lot 1, Block 1, CONEY ISLAND RICE REPLAT,
according to the map or plat thereof recorded in Plat Book 105, Page 50, Public
Records of Pinellas County, Florida, lying within the above described boundary.

PARCEL 1: (ALSO KNOWN AS “MARINA” PARCEL)

FEE PARCEL

All land in Government Lot 3, Section 15, Township 31 South, Range 15 East,
Pinellas County, Florida, described as follows:

From the Northeast corner of Block 1, CONEY ISLAND, as recorded in Plat Book 5,
Pages 34 and 35, Public Records of Pinellas County, Florida; run South 21°37’51”
West, 39.93 feet to a POINT OF BEGINNING; thence run North 40°12’30” East, 75
feet along the Easterly right-of-way line of State Highway No. 233 (Gulf
Boulevard); thence continue along said right-of-way line by a curve to the left,
radius 226.19 feet, arc 124.97 feet, chord North 24°22’50” East, 123.38 feet;
thence South 89°03’29” East, 13.45 feet, to Point “A”. Return to the Point of
Beginning; thence run South 49°30’30” East, 167.8 feet to a seawall on Boca
Ciega Bay; thence run Northerly; thence northwesterly along said seawall to
John’s Pass; thence run Westerly and Southwesterly along said seawall to Point
“A”.

BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

That portion of Government Lot 3, Section 15, Township 31 South, Range 15 East,
Pinellas County, Florida, being more particularly described as follows:

Commence at the point of tangency of a curve of the centerline of State Road
No. 699, Pinellas County, Florida, Section 15100-2509, said point having a
station 20+16.20; thence back along said curve, a distance of 452.50 feet to the
intersection of the Northerly right-of-way line of 127th Avenue North, also
being the southerly line of Block 3, CONEY ISLAND, as per plat thereof, recorded
in Plat Book 5, Pages 34- 35, Public Records of Pinellas County, Florida, said
point having a station 15+63.70, said curve being concave to the northeast,
having a radius of 1909.86 feet, and being subtended by a chord S 22°53’23” E,
451.44 feet; thence departing said curve, along the extension of and said
southerly line of Block 3, being a curve concave to the northwest, a distance of
386.48 feet to the intersection with the centerline of vacated Lagoon Lane,
vacated per Resolution No. 90-66 recorded September 9, 1990 in Official Records
Book 7372, Page 1717, Public Records of Pinellas County, Florida, said curve
having a radius of 1875.00 feet, and being subtended by a chord N 52°35’21” E,
385.80 feet; thence along said centerline of vacated Lagoon Lane, being a curve
concave to the southwest, a distance of 398.15 to the intersection with the
centerline of a 66 foot strip of land per Clerk’s Instrument No. 323370 records
of Pinellas County, Florida, said curve having a radius of 4742.00 feet, and
being subtended by a chord N 46°20’52” W, 398.03 feet; said point of
intersection being N 24°32’26” E, 46.06 feet of the point of beginning of said
centerline of a 66 foot strip of land per said Clerk’s Instrument No. 323370;
thence along said centerline of a 66 foot strip of land, being a curve concave
to the southeast, a distance of 222.24 feet to a point of tangency, said curve
having a radius of 955.37 feet, and being subtended by a chord N 32°35’09” E,
221.74 feet; thence continuing along said centerline, N 39°15’00” E, 151.37 feet
to the POINT OF BEGINNING; thence continue along said centerline, N 39°15’00” E,
90.13 feet to a point of curvature; thence along said curve a distance of 86.22
feet, said curve being concave to the northwest, having a radius of 193.19 feet,
and being subtended by a chord N 26°27’53” E, 85.51 feet; thence departing said
centerline, S 89°38’20” E, 45.62 feet; thence along a seawall on John’s Pass and
Boca Ciega Bay the following eight (8) courses; 1) N 42°30’45” E, 133.12 feet;
2) N 75°22’31” E, 23.64 feet; 3) S 57°36’23” E, 97.95 feet; 4) S 34°58’39” W,
0.72 feet; 5) S 58°41’52” E, 32.46 feet; 6) S 13°32’22” W, 47.24 feet; 7) S
35°46’57” W, 308.86 feet; 8) S 41°13’52” W, 21.15 feet; thence N 50°05’21” W,
206.01 feet back to the POINT OF BEGINNING; LESS that portion of land lying
within 33 feet of the centerline as described in above noted Clerk’s Instrument
No. 323370, and LESS right-of-way for State Road No. 699.

 

C10109   18 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

LOGO [g333285logo_1.jpg]      

Order No.: 3810343

Customer Reference: 12-185

   EXHIBIT “A”   

 

and

LEASEHOLD PARCEL:

That certain Leasehold Estate created by the Sovereignty Submerged Lands Lease
Renewal and Modification to Reflect Current Structures between the BOARD OF
TRUSTEES OF THE INTERNAL IMPROVEMENT TRUST FUND OF THE STATE OF FLORIDA, as
Lessor, and JOHN’S PASS MARINA, INC., a Florida corporation, as Lessee, recorded
in Official Records Book 16138, Page 1666, Public Records of Pinellas County,
Florida.

 

C10109   19 of 19   

ALTA Commitment (6/17/06)

(with Florida Modifications)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association    LOGO [g333285logo_2.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

GATOR’S INVENTORY



--------------------------------------------------------------------------------

Gator’s Cafe & Saloon On Property Assets

Entrance:

-1 Pirate Float (pirate boat on 15ft 4 wheel trailer)

West Tent

-2 advertising parasail flag banners

-1, 3 sided wooden ticket booth

-1 40ft x 100ft tent

-1 4 sided enclosed parasail ticket booth

-3 picnic benches

-2 4 top tables

-17 chairs

-2 TV stands

-1 3 sided wooden DJ booth

-1 2 piece tent stage

-1 set of stage stairs

-4-4 top tables

-1 char grill

-4 high top community tables

-1 wet bar

-1 2 door draft beer cooler

 

1



--------------------------------------------------------------------------------

-1 outside food distribution stainless steel line

-6 blue/orange “Gator” garbage cans

-5-4 top tables

7 potted plants

-l” King Gator statue

-2 A frame signs

-1 brochure display

-1 “Football King Gator” statue

-1 curbside gator

-2 gator benches

-1 “Tebow” sign

-1 Danny Waurefull sign

-1 Captain Morgan statue

West Deck:

-16 picnic benches with umbrellas

-10 potted plants

-1 wet bar

Entry Way:

-1 gator information sign

-1 Elvis statue

 

2



--------------------------------------------------------------------------------

-1 seating sign

-1 specials sign

-1 host wooden host stand

East Deck:

-12 picnic tables with umbrellas

-1 wet bar (boatbar)

-8 round patio tables with 32 chairs

-1 “fence gator”

-1 floor fan

Interior of “Gator’s”:

-12-4 top tables with 48 chairs

-5 high top tables with 20 chairs

-1-2 drawer top loaded beer cooler (main bar)

-1-3 door draft cooler (tent bar)

1 beer tub (main bar)

Charlie Deck:

-2 picnic tables

-1 wet bar

-1 wooden fully enclosed ticket booth 8’x16’ container

-1 storage unit

 

3



--------------------------------------------------------------------------------

Tiki Bar:

-7 round patio tables with 28 chairs

-1 floor fan

-20 round bar stools

-1 “King Gator” statue erected above door

-1-2 door beer cooler

-1 beer tub

-1-2 door draft beer cooler

-1-3 compartment sink

Swamp:

-17-4 top tables with 68 chairs

-1-6 top table with 6 chairs

Rail Deck:

-28 round bar stools

Bungalo:

-3-4 top patio tables with 16 chairs

-1 round patio table with 4 chairs

Saloon:

-4-4 top tables with 16 chairs

-4 high top tables with 16 chairs

 

4



--------------------------------------------------------------------------------

-4-4 top booth with booth seating table tops are part of memorabilia collection
with Sid Rice/RFH,LLLP

-20 bar stools

-1-3 drawer top loaded beer cooler

-2-2 front door coolers

 

5



--------------------------------------------------------------------------------

EXHIBIT D

MEMORABILIA AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

EQUIPMENT LEASES



--------------------------------------------------------------------------------

LOGO [g333285alsco_logo.jpg]          SERVICE AGREEMENT       Customer: 094900
   AGRE1208

Alsco

660 40th Street South

St. Petersburg FL 33711

 

Phone :

Fax :

 

(727) 327-5011

(727) 328-1560

     010-000-000

    

Location:

 

Route:

Stop:

Freq:

Days:

  094901

 

07

035

WKLY

Tue

Service Agreement For:         

Gators Café & Saloon

12754 Kingfish Dr

Treasure Island, FL 33706-5022

                

Phone Number:727-367-8951

 

Purchase Order (Old):

 

Purchase Order (New):

  Linen Mop
Towels Etc.

Alsco agrees to supply and the Customer agrees to accept exclusively from Alsco
all of the for the types of merchandise listed in the attached schedules at the
following prices and on the following terms and conditions.

 

1. All goods shall be cleaned and maintained by Alsco, and any goods that need
to be replaced due to normal wear will be replaced by Alsco at no cost to the
Customer. All goods furnished are the property of Alsco and the Customer will
pay the current replacement charges for any items which are lost or damaged
other than from normal wear.

 

2. The term of this Agreement shall be effective on the date of Alsco Management
Approval and continue 60 months from the date of installation and shall be
renewed for successive 12 month terms unless the Customer or Alsco gives written
notice of non-renewal by registered mail 90 days prior to the end of the current
term.

 

3. If this Agreement is terminated, the Customer shall purchase all goods in
service at the replacement charge less depreciation of 3% per month up to a
maximum of 50% depreciation, and pay as liquidated damages, an amount equal to
25% of the average weekly rental volume for the prior 13 weeks for each week of
the remaning term.

 

4. The Customer may terminate this Agreement and pay no liquidated damages if
such termination is due to Alsco’s failure to perform, of which Alsco was
notified by registered mail of specific deficiencies with their performance and
those deficiencies were not resolved within 30 days of notification.

 

5. On each anniversary date the current prices shall be increased by the amount
of the increase in the Consumer Price Index for the prior 12 months. Alsco may
make additional price increases by separate written notice or by notation on the
Customer’s invoice, provided the Customer may reject such increases by giving
written notice within 10 days after receipt of notice and such increases.

 

6. All charges shall be payable upon delivery. Alsco may approve a credit
account subject to the terms of Alsco’s credit application.

 

7. Flat Rate Service shall be charged per wearer or item at the Unit Price times
the agreed changes per week.

 

8. Unit Price With Minimum Usage Service shall be charged at the Unit price
times the quantity of the items used, provided that if the quantity actually
used falls below the Agreed Minimum percentage of the inventory, the charge
shall be the Unit Price times the Agreed Minimum percentage of the inventory.

 

9. Revenue from all charges is used to offset costs and to provide general
revenue to Alsco. The Service Charge is used to pay various fluctuating costs
related to the environment, energy, service and delivery of our goods and
services.

 

10. Unless otherwise specified, the goods being supplied by Alsco are designed
for general purpose use and are not flame resistant or treated to resist acids
or other caustic or hazardous materials. Alsco gives no implied warranty of
fitness for a particular purpose. The Customer shall indemnify and hold Alsco
harmless from any loss as a result of toxic or hazardous substances that may
soil the goods through the Customer’s use, and the Customer shall notify Alsco
of the existence of such substances. Alsco may refuse to handle or process any
goods soiled with toxic or hazardous substances.

 

11. All costs, including reasonable attorney’s fees and costs, incurred by the
prevailing party, in connection with any claim under this Agreement, shall be
paid by the other party.

 

12. This Agreement shall be binding upon the successors and assigns of the
parties. The Customer certifies that Alsco is in no way infringing upon any
existing contract between the Customer and another party to supply the services
described above.

 

13. This Agreement constitutes the final agreement between the parties and
supercedes all prior negotiations or agreements.

no price increase one year [ILLEGIBLE]

LOGO [g333285stamped_53a.jpg]     LOGO [g333285stamped_53b.jpg] Customer Name
and Title (please print)     Alsco Representative         LOGO
[g333285stamped_53d.jpg]   [ILLEGIBLE]     LOGO [g333285stamped_53c.jpg]  
10/18/06 Authorized Customer Signature   Date     Alsco Management Approval  
Date



--------------------------------------------------------------------------------

LOGO [g333285alsco_logo.jpg]          SERVICE AGREEMENT       Customer: 094900
   AGRE1208

Alsco

660 40th Street South

St. Petersburg FL 33711

 

Phone :

Fax :

 

(727) 327-5011

(727) 328-1560

     010-000-000

    

Location:

 

Route:

Stop:

Freq:

Days:

  094901

 

07

035

WKLY

Tue

Service Agreement For:         

Gators Café & Saloon

12754 Kingfish Dr

Treasure Island, FL 33706-5022

                

Phone Number: 727-367-8951

 

Purchase Order (Old):

 

Purchase Order (New):

 

 

Line

 

Product

  

Description

   Invt      Min     Full      Rent    Wash    Replace   0060   4315   

Grill Pad

     5         40 %      0.1500               1.07    0070   4005-WH   

Bar Towel, White

     1400         40 %      0.1700               1.12        

Invty Maint = 3% of Soil

                 0090   3205-NV   

Bib Apron, Navy

     120         40 %      0.4500               2.89        

Invty Maint = 1% of Soil

                 0281   3015-WH   

Napkin, White

          0.2450               1.90        

Invty Maint = 3% of Soil

                 0320   3015-FG   

Napkin, Forest Green

          0.2450               1.90        

Invty Maint = 3% of Soil

                 0340   615-WH   

52X52 TC, White

          1.2000               7.95    0341   615-IV   

52X52 TC, Ivory

          1.1500               7.95    0350   615-BK   

52X52 TC, Black

          1.2000               7.95    0370   615-NV   

52X52 TC, Navy

     1           1.2000               7.95    0380   664-IV   

52X114 TC, Ivory

          4.3600               16.98    0381   664-WH   

52X114 TC, White

          4.5450               16.98    0390   625-NV   

61X61 TC, Navy

          2.7800               9.83    0410   2405   

4X6 Gators Café & Saloon

     4         2        6.1250               150.00    0450   2020-BN   

4X6 Mat, Brown

     8         4        5.5650               37.60    0451   2020-BN   

4X6 Mat, Brown

     4         2        5.5650               37.60    0460   2020-BN   

4X6 Mat, Brown

     2         1        5.5650               37.60    0475   2020-BN   

4X6 Mat, Brown

     4         2        5.5650               37.60    0500   2020-BN   

4X6 Mat, Brown

     4           5.5650               37.60    0580   5515-GN   

Vinyl Laundry Bag, Green

     3         50 %      0.7950               4.88    0581   1240200-WH   

Chef Coat 65/35 Pearl Button, White

        50 %      3.3400               19.80    0620   9650   

Laundry Bag Stand

        1        0.5600               15.00    0680   9925   

Special Delivery Charge

          43.2150               NoChrg    0681   D305   

Bulk Rags

          1.6600               NoChrg        

Stop Minimum

        30.00                   

Service Charge

        9.00              

 

LOGO [g333285ex10_26pg54n.jpg]       LOGO [g333285ex10_26pg54b.jpg]    10/18/06
Authorized Customer Signature    Date       Alsco Management Approval    Date



--------------------------------------------------------------------------------

LOGO [g333285nuco2_logo.jpg]   

Acc[ILLEGIBLE] # 35337

   NUCO2 INC.       NITROGEN GENERATOR AGREEMENT   

 

LESSEE:  

GATORS CAFE

d/b/a:  

GATORS CAFE

Street:  

12754 KINGFISH DRIVE

CITY:  

TREASURE ISLAND

  State:  

FL

  Zip:  

33706

TELEPHONE:  

5 727-367-8751 F-727-363-8307

The undersigned (“LESSEE”) agrees to lease from NuCO2 Inc. (“LESSOR”) the
Equipment described in Paragraph. 1 below, subject to the following terms and
conditions (including those on the second page of this Agreement):

1. Equipment Schedule:

Qty: one (per location) nitrogen generator system model BBS-200 with piping,
lines, reservoir tank; fittings, BlastOff leak detection, back up nitrogen
cylinder, etc., as determined by LESSOR (collectively, the “Equipment”).

2. Payments:

LESSEE hereby agrees to pay LESSOR $ 152 00 (per location) plus applicable taxes
per month for the lease of the Equipment (“Monthly Fee”).

Interest shall accrue at the rate of 1 1/2% per month on all unpaid balances 30
days or more in arrears. All payments shall be made by LESSEE without set-off or
deduction of any kind. On each anniversary of the commencement of the term of
this Agreement, the Monthly Fee shall be increased by an amount equal to the
percentage change in a weighted average of U.S. Department of Labor price
indices selected by LESSOR to reflect LESSOR’s increased costs.

3. Term: The term of this Agreement shall commence on the later of (i) the date
of this Agreement or (ii) the date the Equipment is installed and shall
terminate six (6) years thereafter (“Initial Term”). This Agreement shall
automatically renew for successive one (1) year terms. During the Initial Term,
LESSEE may, at its option, terminate this Agreement upon at least twelve (12)
months written notice to LESSOR in which case LESSEE shall, in addition to any
unpaid balances, pay $1,200 (per location) to LESSOR. Subsequent to the Initial
Term, LESSEE may at its option, terminate this Agreement upon at least
(a) twelve (12) months written notice to LESSOR in which case LESSEE shall pay
any unpaid balances only or (b) one (1) month written notice to LESSOR in which
case LESSEE shall, in addition to any unpaid balances, pay $1,200 (per location)
to LESSOR. LESSEE acknowledges and agrees that the foregoing sums are reasonable
payment to LESSOR to compensate it (and not a penalty) for installation and
other costs associated with the Equipment.

4. Taxes, Fees: LESSEE shall pay all applicable taxes (including personal
property taxes on the Equipment together with a personal property tax
preparation service charge retained by LESSOR), fees, assessments and penalties
and will provide permits and licenses in any manner connected with the operation
and/or use of the Equipment, and will comply with all laws, regulations and
ordinances applicable thereto.

    Attached is a Store Location Listing and/or other addendum.

 

LESSEE:  

GATORS CAFE

    Dated:  

5-14-07

By:  

 

    Witness:  

LOGO [g333285ex10_26pg55b.jpg]

ü   Print Name: TOM RUSSO         Print Title: GM         Authorized Signature  
    LESSOR:   NuCo2 Inc.       By:  

LOGO [g333285ex10_26pg55a.jpg]

        Print Name: THOMAS RUSSO         Print Title: G.M.      

NuCO2 Inc, 2800 SE Market Place, Smart, FL -34997 — (800) 472-2855



--------------------------------------------------------------------------------

 

LOGO [g333285ex10_26pg56.jpg]

 

Tampa, FL   9029 Denton Avenue   Brooksville, FL (813) 884-4488   Hudson, FL
34667-4340   (352) 799-9239   (727) 862-5994  

BAY CITIES GAS

LIQUEFIED PETROLEUM GAS SERVICE CONTRACT

THIS AGREEMENT made and entered into this 18th day of

July, 2011, by and between Bay Cites Gas and Gators Cafe & Saloon

A Sole Owner / Partnership / Corporation I Non-Profit – circle appropriate
organization (hereinafter referred to as the “Customer”) and BAY CITIES GAS,
9029 Denton Ave., Hudson, FL 34667 (hereinafter referred to as the “Company”).

The parties hereto covenant and agree:

 

  1. That the Company hereby lends to the Customer all the equipment located at
the address above to use Company’s Liquefied Petroleum Gas Service for storing
and supplying of Liquefied Petroleum to the Customer, including tank(s),
regulator(s) and all other related equipment.

 

  2. That all gas used by the Customer shall be filled by the Company at the
rate of (see guaranteed price agreement) dollars per gallon, excluding any taxes
which may be imposed on it. The Customer agrees to promptly pay all sums due the
company and if any sums shall not be paid within ten (10) days of its due date,
the Company may cut off the supply of gas without notice to the Customer. The
Company is not responsible for Customer’s financial loss due to shut-off for
non-payment. The price per gallon may be raised or lowered without notice in the
event the Company’s cost of product is changed.

 

  3. That the term of the agreement shall be for a term of 3 years, commencing
on July 18, 2011, non-cancelable for the initial term, and shall renew itself
for an additional term on each anniversary date. However, the Company or the
Customer may terminate this Agreement after the initial term, or subsequent
renewal, by giving a sixty (60) day written notice to the other party.

 

  4. That neither party shall be liable in damages or otherwise to the other for
any failure to perform hereunder when performance is prevented, delayed, or in
connection with any embargo, order, requisition, or request of any government or
acting authority, act of God, fire, explosion, strike, industrial disturbance,
accident, war, loss or impairment of supply at the shipping point designated
herein, or facilities of production or transportation, or any other cause
whatsoever beyond such party’s control whether or not similar to the cause
whatsoever enumerated herein. Notwithstanding the obligations of this Agreement,
the Company may apportion its available supply at a given location, or in a
stated area, among its Customers in such reasonable manner as it may determine.

Propane



--------------------------------------------------------------------------------

COMMERCIAL ACCOUNT GUARANTEED PRICE PROGRAM AGREEMENT

This document confirms the purchase agreement between

Bay Cities Gas (“Seller”)

and

Gators Café & Saloon (“Buyer”).

Buyer agrees to purchase 13,000 gallons of propane to be delivered between
July 19, 2011 and July 18, 2012

at a FIXED PRICE of $2.239 per gallon.

Buyer agrees to purchase propane from Seller at the above Fixed Price and
understands that Seller must enter into Purchase Agreements with its Supplier to
guarantee this Fixed Price. Deliveries will be provided on an Auto-Fill basis
for gallons purchased. A Non-refundable Administrative Fee, Fuel Surcharge and
Taxes will apply for each delivery. Payment terms are Net 30 Days from the date
of delivery, and the buyer must remain current on their account to receive
propane deliveries at the Fixed Price shown above.

Force Majeure: The Company (Seller) shall not be liable for its failure to
perform due to occurrences beyond reasonable control such as acts of God, fire,
flood, wars, allocation, shortages or other uncontrollable interruptions.

 

Customer Signal (Buyer)  

LOGO [g333285ex10_26pg57anew.jpg]

    Date:   7-18-2011 Branch Rep:  

LOGO [g333285ex10_26pg57b.jpg]

    Date:   7/18/11 Branch Manager Approval:  

LOGO [g333285ex10_26pg57c.jpg]

    Date:   7/18/11

 

Customer Name:    Gators Cafe & Saloon    Date: July 18, 2011 Address:    12781
Kingfish Dr.    Phone # 727-367-2942 City/State/Zip:   
Treasure Island, FL 33706    Branch # 237    Account # 13715    Account Balance:
$4,417.94

 

        New Customer    X Existing Customer            Previous Customer   

Seller’s Fixed Price Terms and Conditions is attached hereto and is incorporated
herein and made a part hereof

This form must be faxed into the Division Office by the Selling Branch



--------------------------------------------------------------------------------

Kester’s Office Machines, Inc.    PO Box 7614       Seminole, FL 33775    own
machine    (727) 544-7608       Fax (727) 546-5211    owe $ 1,480.49    “Since
1970”    in supplies    Rental Agreement    To:   

Item(s) Rented: Brother DCP-9040 #M7J205960

Gators (Kingfish Wharf)

12789 Kingfish Drive

Treasure Island, FL 33706    Phone: 367-2942    Fax: 367-8142

The above named party (customer) agrees to pay in advance a monthly rental of
$79.99 plus tax starting 4/8/2008 and on the 8 of each month for a minimum of 12
months. In the event payment is 30 day or more late the renter agrees to return
rental equipment or let Kester’s Office Machines, Inc. pick up the equipment.
Early termination of the rental agreement will result in a termination charge of
$500.00 per machine.

The value and purchase price of this equipment as provided is $. As monthly
rents are paid the purchase price will be dropped by LOGO
[g333285ex10_26pg58c.jpg] for every month of paid on time rent.

During the Rental Kester’s Office Machines, Inc. will support the machine by
providing all service and parts to keep the machine operational. Machine repairs
are the responsibility of Kester’s Office Machines, Inc. and will be preformed
during normal business hours at the above address. Damaged caused by miss-use,
abuse, fire, water, vandalism, or theft will be preformed and charged for at the
standard service rates normally charged by Kester’s Office Machines, Inc.

Toner, Imaging Units and, paper are NOT provided under this agreement. Customer
is responsible for the cost of these as needed.

It is agreed that Kester’s Office Machines, Inc. will not be held responsible
for any loss or damages caused directly or indirectly from the above rental
equipment.

Signature below indicates agreement with the above rental agreement.

 

LOGO [g333285ex10_26pg58a.jpg]

   

4/8/08

Kester’s Office Machines, Inc. Signature     Date

LOGO [g333285ex10_26pg58b.jpg]

   

 

Signature     Date



--------------------------------------------------------------------------------

RENTAL CONTRACT

Ashberry Water Conditioning

2405 FOURTH AVENUE, TAMPA, FLORIDA 33605

TEL (813) 248-0055 or (800) 822-5870 FAX (813)247-7086

 

NAME: G[ILLEGIBLE]’s Café & Saloon    DATE: 12/07/2006 ADDRES[ILLEGIBLE] 2754
Kingfish Drive Treasure Island, Fl. 33706 PHONE N[ILLEGIBLE]BER: 727-367-8951
ASHBER[ILLEGIBLE]REPRESENTATTVE: Chasity Baldwin    3/17/12

 

   Month to Month EQUIPMENT            30 days notice    to cancel.

 

WATER S[ILLEGIBLE]RCE: City

VALVE: [ILLEGIBLE] 2850

RESIN TA[ILLEGIBLE]: 16” X 65”

OTHER E[ILLEGIBLE]PMENT:

 

 

 

 

RENT: $[ILLEGIBLE]8.85 Tax and Salt (first and last months rental due at
installation) RENT W[ILLEGIBLE]HOUT SALT DELIVERY SERVICE : $128.85 Plus tax
INSTAL[ILLEGIBLE]HARGE: $250.00 Plus Tax PURCH[ILLEGIBLE] PRICE: N/A Plus Tax
SALT PR[ILLEGIBLE] $9.50 PLUS TAX PER BAG SOLAR SALT

 

UNIT MA[ILLEGIBLE]AINED BY AND REMAINS PROPERTY OF ASHBERRY WATER CONDITIONING.
RESPONS[ILLEGIBLE]LITIES AND LIABILITIES LIMITED TO MAINTENANCE AND REPAIR OF
EQUIPM[ILLEGIBLE] INSTALLED BY ASHBERRY WATER CONDITIONING. DAMAGE CAUSED BY
NEGLEC[ILLEGIBLE]ILL BE CHARGED TO THE ABOVE NAMED CUSTOMER. STOLEN UNITS WILL
BE CHAR[ILLEGIBLE]D TO THE ABOVE NAMED CUSTOMER. WATER TEMPERATURES MORE THAN
120 DEG[ILLEGIBLE]S F FOR COLD WATER UNITS AND 140 DEGREES F FOR HOT WATER UNITS
WILL EF[ILLEGIBLE]T THE MAINTENANCE CONTRACT AND CAUSE CUSTOMER TO BE CHARGED
FOR ANY[ILLEGIBLE]MAGES. DELINQUENT ACCOUNTS SUBJECT TO A FINANCE CHARGE OF NO
LESS TH[ILLEGIBLE].5% PER MONTH OR 18% PER YEAR. ACCOUNTS BECOME DELINQUENT
AFTER 6[ILLEGIBLE]YS. ALL AMOUNTS QUOTED ABOVE TO BE PLUS FLORIDA SALES TAX
WHERE APPLICA[ILLEGIBLE]. SERVICE NOT RELATED TO THE UNIT WILL BE BILLED AT A
RATE OF $85.00 PE[ILLEGIBLE] OUR PLUS PARTS.

 

 

“If t[ILLEGIBLE]strument is referred to an attorney for collection or
enforcement. The maker agrees to pay a reasonable attorney’s fee, plus court
cos[ILLEGIBLE] the maker is delinquent for a period of sixty (60) days in the
payment of any installment hereunder, the holder may collect, and
th[ILLEGIBLE]ker agrees to pay, a delinquency charge, such charge to be 18% of
the amount of the installment delinquent”

“An[ILLEGIBLE]on to enforce payment hereof or any indulgences, arrangements,
renewals or extensions granted the maker shall not be a waiver of or
a[ILLEGIBLE] any rights of the holder. In the event of default, any litigation
will be in Hillsborough County.”

“If a[ILLEGIBLE] said installment payments shall not be made promptly when due,
the holder hereof may at the option of the holder, without
notic[ILLEGIBLE]emand, declare the entire balance due hereunder to be
immediately due and payable.”

 

CUSTOM[ILLEGIBLE]SIGNATURE  

x

     

Printed N[ILLEGIBLE]& Title  

x

     

ACCEPT[ILLEGIBLE]ND APPROVED:  

 

   TITLE:   

 

ACCEPT[ILLEGIBLE]ATE:  

 

     



--------------------------------------------------------------------------------

[ILLEGIBLE]   

Tampa

2405 East Fourth Avenue

Tampa, Florida 33605

813.248.0055

800.822.5870

813.247.7086 Fax

  

Orlando

407.622.0055

  

Jacksonville

904.354.055

  

Fort Myers

239.275.0055

 

Fax         To:   Tom Russo       From:   Chasity Baldwin Fax:   727-367-8142  
    Date:   12/8/06 Phone:   727-367-2942       Pages:   2 Re:   Rental
Agreement       CC:                                                          

 

¨  Urgent    ¨  For Review    ¨  Please Comment    ¨  Please Reply   
¨  Please Recycle

—Comments:

Tom, here is your rental agreement. Please sign and send back to 813-247-7086.
The salt tank we are installing is a 39X48. This tank will use 33 bags of salt.
Our first invoice will be aprox. 72680 before tax.

First month adjusted 54.45 last month 108.85 Installation 250[ILLEGIBLE] and
33X9.50 = 313.50 for salt. Thought this might help [ILLEGIBLE] out. If you have
any questions please feel free to give me a call @ 813 763-3098.

Thank you Chasity Baldwin

We now deliver swimming pool salt!!!

Call us today for pricing and delivery

([ILLEGIBLE] are set for Install Wednesday 12/13/06.)



--------------------------------------------------------------------------------

EXISTING ACCOUNT

LOGO [g333285statecleaningsolution.jpg]  

LEASED THEM

A MACHINE

 

TO REPLACE THEIR OLD ONE

  

New Account Checklist

State Cleaning Solutions, 3100 Hamilton Ave, Cleveland OH 44114

Phone: 866-727-5477 Fax: 866-262-5914

www.statecleaningsolutions.com

    

 

Customer Name:    Gator’s    Contact: X    Reberta Smith Customer DBA:   
Gator’s    Date Opened:    10-31-11 Address:    1275154 Kingfish Drv City,
State, Zip:    Treasure Island 33706 Customer Number    727 367-2542   
Telephone: X    367-2942 Tax Exempt:    If yes, form required       YES      
LOGO [g333285ex10_26pg61c.jpg]    Fax: X    727-363-8302 Account Type    New
Ownership                Customer email: X    BertaGator’sCafe.com    Revised
Agreement                Install Date:    10-31-11

Check-Off                                                                 
    680276

 

     

Field Attachments

  

Office Check-Off

Lease & Fee Agreement    Attached    Not Applicable    Lease & Fee Agreement
Exhibit A    Attached    Not Applicable    Machine Placement Form    Attached   
Not Applicable    Credit Application    Attached    Not Applicable    Tax Exempt
Certificate    Attached    Not Applicable    Initial Invoice    $ Amount   

Invoice

Number

   Other Information         

 

Pre-Print Set-Up    LOGO [g333285ex10_26pg61a.jpg]

 

Person who sold the account    Leonard Smith    [ILLEGIBLE] Person assigned to
service the account    Leonard Smith    Route Day and Stop Number    Wen    Date
to begin invoicing   

11-1-11

  

Product Par Set-Up      

Product #

  

Product Name

  

Size

   No Charge or Charge Product    Price      PAR

119325

   H.w Det    D5       LOGO [g333285ex10_26pg61b.jpg]       Charge    $ N/C   
  

117698

   Fas Dry    D5             Charge    $ N/C      

117605

   Sani    D5             Charge    $ N/C                   No Charge      
Charge    $                            No Charge       Charge    $            
               No Charge       Charge    $                            No Charge
      Charge    $               

CUSTOMER DOES NOT

PAY FOR PRODUCT STARTING 11-1

 

© 2008 State Industrial Products, Corp.       80N04



--------------------------------------------------------------------------------

LOGO [g333285statecleaningsolution.jpg]    Rental and Fee Agreement   

State Cleaning Solutions, 3100 Hamilton Ave, Cleveland OH 44114

866-727-5477 www.statecleaningsolutions.com

 

Customer Name:    Reberta Smith      Contact:       X  Reberta Smith
Customer DBA:    Gator’s      Telephone:       X  367 – 2942 Address:    1275154
Kwafish DR.      FAX:       X  363 – 8302 City, State, Zip:    Treasure Island
FLA. 33706      Customer email:       X  BertaGator’scafe.com

Agreement

This Agreement between the Customer named above (Customer) and State Cleaning
Solutions (State), is an agreement to rent the Equipment and Dispensers
(Equipment) described below. In addition to the terms below, this Agreement
includes Exhibit A, “Terms of Agreement”.

 

  1) State will provide the Customer with the Equipment and the chemicals
included below for use in said Equipment as part of this rental Agreement.

 

  2) State will regularly service the Equipment and Dispensers to help provide
an efficient and effective operation. The cost of maintenance, repairs and parts
for the Equipment and Dispensers will be covered by this Agreement unless caused
by neglect by the Customer, which will be determined at the sole discretion of
State.

 

  3) Customer will not change, alter or repair the Equipment. Customer will not
use chemical products other than those provided by State in the Equipment (or
this Agreement and any warranties may be void).

 

  4) The Initial term of the Agreement is five [ILLEGIBLE] years, commencing
10-31-11 and ending             . This Agreement shall continue from year to
year thereafter. Either party may terminate this Agreement at the end of the
initial term or on the anniversary of any subsequent term thereafter by giving
the other party forty five (45) days advance written notice. While this
agreement is in effect, price and rental increases will be limited to one per
year.

Equipment and Dispensers

 

Dispensers

            One Solution™           24/7™           Fragrance Factory®          
Soap Factory®           Other                Chemicals Included:

Equipment

   Dish Machine    Water Softener    Make    Model    Serial    SIP Code    Make
   Model    Serial    SIP Code    CMA    B-2    133458    04051               
Other:             Other:    Make    Model    Serial    SIP Code    Make   
Model    Serial    SIP Code   

 

Chemicals Included: Concentrated Machine detergent, Concentrated Rinse Additive,
Machine Sanitizer

Fees

 

Rental and Program Fees

  

Other Fees

Dish Machine Rental    175.00 Per month    Installation Fee   

0

Dish Program Fee    Per    Rack Charge    0.06 Zero after 2000 racks/period
Dispenser Program Fee    Per    Delivery Fee    per delivery Program Fee    Per
   Emergency Service Fee    per visit Total    Per    Fuel Surcharge    per
visit

Additional products at prices in effect at the time of purchase. Sales tax, if
applicable will be added to all invoices.

Credit terms, if offered, are Net 14 days.

Acceptance

 

    

Accepted by State

 

Accepted by Customer

Accepted by (signature)     Printed Name     Title     Acceptance Date    

 

© 2008 State Industrial Products, Corp.    Page 1    80R04



--------------------------------------------------------------------------------

LOGO [g333285statecleaningsolution.jpg]   

Rental and Fee Agreement

Exhibit A

Terms of Agreement

 

A) Payment:

(1) Amounts due under this agreement are due and payable at the time of regular
service or at the end of the month, whichever comes first, by credit card, or
check.

(2) Any installation fee and first months base rate are payable immediately upon
execution of this agreement. Any sales tax is billed on the first invoice to the
Customer.

(3) If monthly payment is not paid in full at the time of service, the Customer
must pay, and will be assessed a late charge of 5% per month of the part of the
payment that is late until full payment is made.

(4) Should the Customer provide to State any check that is returned by the
Customer’s bank for any reason, the Customer shall be charged a $45 returned
check charge that, along with the balance of the unpaid check, is due and
payable immediately. State shall then have the right, at its option, to demand
cash payments from the Customer for any and all payments and charges that may
become due under this agreement. Failure to pay any and all balances within the
guidelines of the default action of this agreement will put the Customer in
default or this agreement and State shall have the right to take any and all
actions specified in the remedies section of this agreement.

(5) The Customer is responsible for payment of any sales and personal property
taxes levied upon the equipment. If State pays these taxes for any reason
whatsoever, the Customer shall reimburse State the amount of any such taxes
paid. State will charge the Customer Sales Tax unless the Customer files a valid
tax exempt certificate with State.

B) Credit Accounts

For qualified customers serviced by State or using other services or products
that State performs or offers, State, at its option, may issue credit to those
customers for payment terms other than C.O.D. in those cases:

(1) The Customer must submit a completed credit application that must then be
verified and approved by State.

(2) Credit worthiness for a comparable dollar amount must be verified with at
least three separate and unique trade references.

(3) Credit terms and payment schedules are at the sole discretion of State and,
once established, may be adjusted or changed by State at any time with written
notice to the Customer.

(4) Should the Customer at any time have a returned check for any reason
whatsoever, the Customer shall be denied further credit and any outstanding
balances, current or past due, shall be due and payable immediately and the
Customer shall be considered C.O.D. from then forward. Reinstatement of credit
status shall be the sole option of State.

(5) For Customers eligible for credit, terms are net 14 days. Payment is due in
full 14 days from the invoice date.

C) Location

The equipment shall be located on the premises at the address provide in the
Rental & Fee Agreement. The equipment shall at all times remain and be the sole
and exclusive property of State. The Customer shall have no right of property
therein, but only the right to use the equipment subject to the agreement. The
equipment shall remain personal property and not become a part of any building,
by being placed therein, or by being attached thereto. The Customer shall not
remove the equipment from the location specified above without first obtaining
State’s approval.

D) Insurance:

During the term of the Rental & Fee Agreement, the Customer shall be responsible
for any loss or damage to the equipment. The Customer shall keep the equipment
insured for at least full value against loss by fire and the extended coverage
perils. Full value means the suggested selling price plus freight less
depreciation. Such insurance shall be for the benefit of State and State shall
be entitled to all proceeds paid or payable under the insurance as a result of
damage to or loss of the equipment. The Customer shall also be solely liable for
all claims including but not limited in [ILLEGIBLE] of the Customer. State shall
not be liable for consequential or other damages which may result from failure
to perform any of its obligations hereunder which results from any cause beyond
the reasonable control of State, including but not limited to acts of God or
government, material or labor shortages, or transportation delays.

Insurer’s Name:  

[ILLEGIBLE] NOT Knowing

Address:  

 

E) Warranties

It is understood between the parties that State is not the manufacturer of the
equipment herein rented, nor the agent of the manufacturer of the equipment and
that no warranty against patent or latent defects in material, workmanship or
capacity is given, nor that the equipment will meet the requirements of any law,
rules, specifications or contracts which provide for specific machinery or
apparatus or special methods, other than that of original manufacturer of the
equipment as set forth in the manufacturer’s catalog and representations wherein
such machinery and equipment is listed and described. State does not warrant the
equipment herein rented as being fit for a particular purpose other than such as
may expressly appear in the Rental & Fee Agreement.

F) Termination:

The Customer agrees upon the termination of this agreement, for any reason, to
return the equipment as directed by State in the same condition as when
received, except for reasonable wear and tear. Upon termination of this
agreement or upon customer default hereunder, State reserves the privilege of
entering upon the Customer’s premises for the purpose of removing the equipment.
If the Customer denies such access, it shall be responsible for any and all
costs, expenses (including reasonable attorneys fees) incurred by State in
securing the removal of the equipment.

G) Default

The Customer shall be in default hereunder if the Customer shall fail to pay any
rent or other charges due hereunder within fourteen (14) days after the same
becomes) due and payable, or if the Customer shall fail to observe or perform
any other term or provision hereunder, and such failure shall continue for ten
(10) days after notice thereof has been given by State to the Customer. Upon any
such default, State shall have the right with no further notice to or action to
execute any or all of State’s rights under the remedies section of this
agreement.

H) Remedies:

In the event of default by the Customer, or in the event the Customer is party
to any bankruptcy proceedings under either state of federal law, or if the
Customer makes a general assignment for the benefit of its creditors then this
agreement shall terminate at the option of State and State may exercise the
right to:

(1) Declare the entire amount of the unpaid rental for the full balance of the
term of the agreement due and payable, without further notice, whereupon the
same shall become immediately due and payable;

(2) Without demand or legal process and without being guilty of trespass or
conversion and without thereby rendering State liable to refund any sums
received as a deposit or as prepaid rent and without consulting a termination of
the agreement or relieving the Customer of its original obligation, enter into
the premises where the equipment may be found and take possession of same and
remove same, whereupon all rights of the Customer in such equipment shall
terminate absolutely, and

(3) Retain all prior payments of rent and sell the equipment in a commercially
reasonable manner. The proceeds of such sale or reletting, less the expenses of
retaking, storage, repairing, reselling or reletting and attorney’s fees are to
be applied to the payment of the unpaid total rent for the balance term of the
lease. The Customer shall remain liable for the balance of the unpaid rent. The
Customer shall be liable for all expenses State may incur in connection with
enforcement of any of its remedies herein, including without limitation,
reasonable attorney’s fees.

(4) In the event the equipment does not come into the possession of State, the
amount of damages suffered and the costs expended by State shall be completed as
follows:

(a) The amount of any rent due and unpaid at the time of the computation, plus

[ILLEGIBLE]

(c) The residual value (the original retail value of the equipment less one
tenth of the original retail value for each year the equipment was in use by the
Customer), plus,

(d) Interest at the rate of 10% per annum from the date of computation to the
due of payment, or if judgment is entered for such damages, to the date of
judgment, plus costs and attorney’s fees expended. All remedies of State
hereunder are cumulative and may be enforced in the full extent permitted by
law, the exercise of any one remedy shall not be deemed to be an election of
such remedy or to

 

 

© 2008 State Industrial Products, Corp.    Page 2    80R04



--------------------------------------------------------------------------------

preclude the exercise of any other remedy. No failure on the part of State to
exercise, and no delay on the part of State in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise by State of any right or remedy hereunder preclude any other or further
exercise of any right or remedy.

I) Additional terms:

(1) The Customer shall provide plumbing and electrical hookups and any and all
governmental permits necessary for the installation and operation of the
equipment. The Customer shall also be responsible for providing all utilities
(including without limitation at least 140° (f) hot water and, electricity)
necessary to operate the equipment.

(2) The Customer shall execute and deliver to State upon State’s request such
instruments and assurances as State deems necessary for the confirmation,
preservation or perfection of this agreement and State’s rights hereunder,
including, without limitation, UCC financing statements for filing in such
jurisdictions as State shall deem appropriate. Further, State may file or record
this Rental Agreement or a memorandum or a photocopy hereof (which for purposes
hereof shall be as effective as a financing statement) so as to give notice to
third parties, and the Customer hereby appoints State as its attorney-in-fact to
execute, sign, file and record UCC financing statements in respect of the
equipment, and the Customer agrees to pay or reimburse State for any filing,
recording or stamp taxes or fees arising from any such filings; Any such filings
or recordings shall be for informational purposes only and shall not be deemed
evidence of any intent to create a security interest under the uniform
commercial code.

(3) State may assign at any time its rights to the equipment and to this
agreement, but such assignment shall not relieve the Customer of any of its
obligations hereunder. The Customer may nor assign this agreement without
State’s written consent.

(4) This agreement shall be binding upon each of the parties hereto and to their
representatives, heirs, successors, and assigns.

J) Jurisdiction:

This agreement shall be binding and effective only when executed by State and
shall be interpreted and governed by the laws of the State or Ohio. If any
provision hereof is deemed invalid or unenforceable in any jurisdiction, the
other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of State. The Customer
hereby consents and submits to the Jurisdiction of the courts of the State of
Ohio and the Federal District Court for the Northern District of Ohio for the
purpose of any suit, action or other proceeding arising out of the Customer’s
obligations hereunder, and the Customer expressly waives any objections the
Customer may have us to the venue and jurisdiction of any such courts. The
Customer hereby expressly waives trial by jury is any action brought on or in
respect of this agreement. The terms in The Rental & Fee Agreement and this
attached Exhibit “A” constitute the full agreement between the Customer and
State. This agreement shall not be modified except in writing signed by both
parties.

 

Customer Name:   

Gator’s

DBA:   

Gator’s

By (Signature):   

LOGO [g333285ex10_26pg64a.jpg]

By (Print):   

Michele Lincoln

State Division:   

 

By (Signature):   

LOGO [g333285ex10_26pg64b.jpg]

By (Print):   

Michele Lincoln

Date:   

10-31-11

PERSONAL GUARANTEE

For valuable consideration, the undersigned hereby personally guarantees,
absolutely, unconditionally and irrevocably, the payment upon demand of all
liabilities and obligations, whether now existing or hereafter arising, of the
Customer, it’s successors and assigns, to State, it’s subsidiaries, and their
respective successors and assigns, (the indebtedness).

This Guarantee shall be enforceable by State without resort to any demands,
possessor remedies or proceedings for collection against the Customer, or any
other person or entity. The liability of the undersigned shall not be affected
by any extension, compromise, modification, release or discharge of any of the
indebtedness, or by any modification of the terms of sale made by the parties
thereto, or by the release, substitution or addition of any other guarantor of
the indebtedness. Notice of the acceptance of this guarantee, and notice of
demand, production, or delivery of material, protest nonperformance and notice
of the amount of the indebtedness outstanding at any time, are expressly waived.
Nothing in this Guarantee shall diminish or alter the indebtedness, or affect
the rights of State against the Customer. The undersigned also agrees that if
any case is filed under the bankruptcy code or against the Customer, the
undersigned waives any claim he/she has against the Customer, as a result of any
claim against the undersigned by State under this Guarantee.

State shall be entitled to recover from the undersigned all costs incurred in
connection with the enforcement of this Guarantee, including but not limited to
reasonable attorney’s fees. Wherever possible, each provision of this guarantee
shall be interpreted in such a manner as to be effective under applicable law,
If any provision hereof shall be prohibited by or be invalid under such law,
such provision shall be ineffective to the extent of such prohibition of
invalidity, without invalidating the remainder of such provision hereof. In the
event that this Guarantee is signed by more than one person or entity, each of
the undersigned shall be jointly and severally liable under this Guarantee.

 

First Guarantor Signature:   

 

Date:   

 

Printed Name:   

 

S.S. Number:   

 

Home Address:   

 

City:   

 

State:   

 

Zip:   

 

Telephone:   

 

Second Guarantor Signature:   

 

Date:   

 

Printed Name:   

 

S.S. Number:   

 

Home Address:   

 

City:   

 

State:   

 

Zip:   

 

Telephone:   

 

 

 

© 2008 State Industrial Products, Corp.    Page 3    80R04



--------------------------------------------------------------------------------

 

LOGO [g333285stateindustrialproduc.jpg]

CREDIT APPLICATION

 

 

  New Customer     

LOGO [g333285page_65a.jpg]

The following information is required to establish credit with State Industrial
Products. For prompt approval sign the form and complete all portions before
returning it to us in the return envelope provided.

Billing Address:

 

Business Name:  

Gator’s

Address:  

12754 Kingfish DR.

City, State, Zip:  

Treasure Island FLA 33706

Phone No.  

(727) 367-2942

  How Long in Business? Years  

15

  Months  

 

Business Organization (check one):          LOGO [g333285page_65b.jpg]
                 Partnership                 Corporation                 Other

Dun & Bradstreet Number:  

 

  Fax Number:  

727-363-8302

Business SIC Code:  

 

  E-mail Address:  

Berta Gator Cafe.com

Sales Tax Exemption #  

None

  (Attach Copy) Federal Tax ID#  

 

(NOTE: Failure to supply tax exemption number and provide a copy of the
certificate will result in assessment of sales tax.)

 

PURCHASE ORDER # REQUIRED:            YES         NO

Parent Company name and address if subsidiary (or if business is DBA):

 

 

 

1st Trade Reference

 

 

  name    city    state    phone

2nd Trade Reference

 

 

  name    city    state    phone

3rd Trade Reference

 

 

  name    city    state    phone

Sold To Address (If different than above):

 

Business Name:   

 

Address:   

 

City, State, Zip:   

 

Phone No.   

(            )

   Contact Name:   

 

Name of person preparing credit application (Print Name):  

 

 

I authorize State Industrial Products to use the information above for credit
checking purposes.

Signature:  

 

  Date:  

 

 

 

80N04    © 2008 Copyright State Industrial Products, Corp.    Part #



--------------------------------------------------------------------------------

LOGO [g333285statecleaningsolution.jpg]    Equipment Asset Movement   

State Cleaning Solutions, 3100 Hamilton Ave, Cleveland OH 44114

866-727-5477 www.statecleaningsolutions.com

 

Customer Name:    Sid Rice      Contact:       Customer DBA:    Gator.     
Telephone:       Address:         FAX:       City, State, Zip:        
Customer email:       Customer Number:         Action Date:      

Equipment Moved

 

     

Equipment

Move From

Location

  

Equipment

Moved To

Location

   SIP Asset
Number    Make    Model    Serial
Number

Dish Machine

         04051    CMA    B-2    133458

Water Softener

                 

Brine Tank

                 

Tables

                 

Dispenser

                 

Dispenser

                 

Dispenser

                 

Dispenser

                                                                                
        

Acceptance

 

     

Installation or Removal

Accepted by Customer

  

Installation or Removal

Verified by State

Accepted by (Signature)       Printed Name       Title       Acceptance Date   
  

 

© 2008 State Industrial Products, Corp.       80N04



--------------------------------------------------------------------------------

500707008

GENERAL LICENSE AGREEMENT - RESTAURANTS, BARS, NIGHTCLUBS, AND SIMILAR

ESTABLISHMENTS

Agreement between American Society of Composers, Authors and Publishers
(“ASCAP”), located at 2675 Paces Ferry Road, SE, Suite 350, Atlanta, GA 30339
and

 

LICENSEE Legal Name: Gators on the Pass Inc.    ILLEGIBLE JUN 21 AM 10: 06

LICENSEE Business Name: Gators Cafe

Address: 12754 Kingfish Dr Treasure Island FL 33706-5022.

 

Tel: (727) 367-8951      Fax:      Email:         (Check one)   
¨ Individual Owner    þ Corporation    ¨ Partnership    ¨ LLC    ¨ Other  

 

as follows:

 

  1. Grant; Term of License

(a) ASCAP grants, and LICENSEE accepts, for a term of one (1) year, commencing
March 15, 2010

and continuing thereafter for additional terms of one (1) year each unless
terminated by either party as hereinafter provided, a license to perform
publicly at the premises located at (check one)

þ same legal address as above þ same mailing address as above

¨ (other address; please complete)

(the “Premises”), and not elsewhere, non-dramatic renditions of the separate
musical compositions now or hereafter during the term hereof in the ASCAP
Repertory (see definitions below).

(b) This Agreement shall operate to the benefit of, and shall be binding upon,
the parties hereto and their respective successors and assigns. Any assignment
of this Agreement shall require ASCAP’s prior written approval. No assignment
shall relieve the parties hereto of their respective obligations hereunder as to
performances rendered, acts done and obligations incurred prior to the effective
date of the assignment provided, however, that assignee may accept the
obligations of assignor upon written notice to ASCAP.

(c) Either party may, on or before thirty (30) days prior to the end of the
initial term or any renewal term, give notice of termination to the other. If
such notice is given, the Agreement shall terminate on the last day of such
initial or renewal term.

(d) Upon a change in the Premises address, LICENSEE shall notify ASCAP
immediately of such new address, which shall be incorporated herein.

 

  2. Limitations on License

(a) This license does not authorize the broadcasting, telecasting or
transmission by wire or otherwise, of renditions of musical compositions in the
ASCAP Repertory to persons outside of the Premises, other than by means of a
music-on-hold telephone system operated by LICENSEE at the Premises.

(b) This license does not authorize live concert performances at the Premises
when tickets for such live concert performances can be purchased from or through
Outside Ticket Services (see definitions below).

(c) This license is limited to non-dramatic performances, and does not authorize
any dramatic performances. For purposes of this Agreement a dramatic performance
shall include, but not be limited to, the following: (i) performance of a
Dramatico-Musical Work (see definitions below) in its entirety: (ii) performance
of one or more musical compositions from a Dramatico-Musical Work accompanied by
dialogue, pantomime, dance, stage action, or visual representation of the work
from which the music is taken: (iii) performance of one or more musical
compositions as part of a story or plot whether accompanied or unaccompanied by
dialogue, pantomime, dance, stage action, or visual representation; or
(iv) performance of a concert version of a Dramatico-Musical Work.

3. License Fees and Payments

(a) In consideration of the license granted herein, LICENSEE agrees to pay ASCAP
the applicable license fee set forth in the Rate Schedule and Statement of
Operating Policy annexed hereto and made a part hereof. LICENSEE represents and
warrants that the Statement of Operating Policy is true and correct as of the
date hereof.

(b) License fees due under this Agreement shall be paid pursuant to either
subparagraph 3(b)(i) or 3(b)(ii).

 

  (i) Full Payment. LICENSEE shall pay the annual license fee for the initial
license term upon execution of this Agreement and for subsequent license terms
no later than thirty (30) days after the anniversary date of this Agreement.

 

  (ii)

Installment Payments. LICENSEE shall pay the annual license fee in quarterly
installments of one-quarter ( 1/4) the annual license fee upon execution of this
Agreement and thereafter no later than thirty (30) days after the close of each
quarterly period. Notwithstanding the above, if any license fees from any year
remain due and owing for a period of more than ninety (90) days, any unpaid
portion of LICENSEE’S license fees for such year(s) will be immediately due and
payable.

(c) If LICENSEE pays the annual license fee in full in accordance with
subparagraph 3(b)(i), LICENSEE shall be entitled to a discount to the applicable
license fee for such year as set forth on the Rate Schedule, provided that no
license fees remain due and owing under this or any other prior ASCAP license.
LICENSEE will not be eligible for any discount if LICENSEE pays its license fee
in installments or pays fees for seasonal or occasional performances.

(d) LICENSEE agrees to pay ASCAP any applicable charge levied by banks or other
financial institutions for each unpaid check, draft or other form of monetary
instrument submitted by LICENSEE to ASCAP, but in no event less than $35.

(e) In the event LICENSEE shall be delinquent in payment of license fees due
hereunder by thirty (30) days or more, LICENSEE agrees to pay a finance charge
on the license fees due of 1 1/2% per month, or the maximum rate permitted by
the law of the state in which the Premises licensed hereunder are located,
whichever is less, from the date such license fees became due.

(f) Governmental Entities (see definitions below) may impose special taxes or
levies on ASCAP related to the licensing of public performances. Accordingly, in
the event that LICENSEE’S payment of fees under this Agreement causes ASCAP to
incur a liability to pay a gross receipts, sales, use. business use, or other
tax which is based on the amount of ASCAP’s receipts from LICENSEE, the number
of licensees of ASCAP, or any similar measure of ASCAP’s activities, then
LICENSEE agrees to pay to ASCAP the full amount of such tax. provided that
(i) ASCAP has taken reasonable steps to be exempted or excused from paying such
tax; and (ii) ASCAP is permitted by law to pass through such tax to its
licensees.

 

 

1



--------------------------------------------------------------------------------

GENERAL LICENSE AGREEMENT – RESTAURANTS, BARS, NIGHTCLUBS, AND SIMILAR
ESTABLISHMENTS

 

  4. Changes in LICENSEE’S Operating Policy

(a) LICENSEE agrees to give ASCAP notice of any change in LICENSEE’S Operating
Policy (see definitions below) and shall, at such time, furnish to ASCAP a
current Rate Schedule and Statement of Operating Policy and shall certify that
it is true and correct. For purposes of this Agreement a change in LICENSEE’S
Operating Policy shall be one in effect for at least thirty (30) days.

(b) Upon any change in LICENSEE’S Operating Policy resulting in an increase in
the applicable license fee, LICENSEE agrees to pay ASCAP the increased license
fee, effective as of the initial date of such change, whether or not written
notice of such change has been given pursuant to subparagraph 4(a) hereof.

(c) Upon any change in LICENSEE’S Operating Policy resulting in a reduction in
the applicable license fee. LICENSEE shall be entitled to the reduction,
effective as of the initial date of such change, and to a pro rata credit for
any unearned license fees paid in advance, provided LICENSEE has given ASCAP
written notice of such change. If LICENSEE fails to give ASCAP such written
notice within thirty (30) days of such change, any reduction and credit shall be
effective thirty (30) days after LICENSEE gives ASCAP written notice of the
change. ASCAP reserves the right to verify the basis for any reduction and/or
credit and may reject or reverse any such reduction and/or credit if no basis
for such reduction and/or credit exists.

(d) If LICENSEE discontinues the performance of music at the Premises, LICENSEE
or ASCAP may terminate this Agreement upon thirty (30) days notice, the
termination to be effective at the end of the thirty (30) day period. In the
event of such termination, ASCAP shall refund to LICENSEE a pro rata share of
any unearned license fees paid in advance. For purposes of this Agreement a
discontinuance of music shall be one in effect for at least thirty (30) days.

 

5. Breach or Default

Upon any breach or default by LICENSEE of any term or condition herein
contained, ASCAP may terminate this license by giving LICENSEE thirty (30) days
notice to cure the breach or default and in the event that it has not been cured
within the thirty (30) day period, this license shall terminate on the
expiration of that period without further notice from ASCAP to LICENSEE.

6. Interference in ASCAP’s Operations

Governmental Entities from time to time may enact laws that create obstacles to
ASCAP’s licensing of public performances. Accordingly, in the event of either
(a) any major interference with the operations of ASCAP in the Governmental
Entity in which LICENSEE is located, by reason of any law of such Governmental
Entity: or (b) any substantial increase in the cost to ASCAP of operating in
such Governmental Entity, by reason of any law of such Governmental Entity,
which is applicable to the licensing of performing rights, ASCAP shall have the
right to terminate this Agreement immediately and shall refund to LICENSEE any
unearned license fees paid in advance.

 

7. Notices

Notices of termination under this Agreement shall be given only if mailed to the
other party by registered or certified U.S. Mail or sent by generally recognized
same-day or overnight delivery service. Unless stated otherwise, all other
notices required or permitted to be given by either party to the other hereunder
shall, in addition to the methods set forth above, also be given if sent by
first class U.S. Mail, facsimile or electronic mail (e-mail) transmission.
Notices to ASCAP shall be sent to the attention of VP of General Licensing as
follows: (a) if by U.S. Mail, to the ASCAP address set out above; (b) if by
facsimile, to 678-239-3555; and (c) if by electronic mail, to glcs@ascap.com.
Notices to LICENSEE shall be sent to the mailing address, facsimile number or
electronic mail address set out above. Each party agrees to inform the other of
any change of address and/or contact information.

 

8. Definitions.

(a) “ASCAP Repertory” shall mean musical works for which ASCAP has the right to
license public performances now or hereafter during the term of this Agreement
All compositions written and copyrighted by ASCAP members and in the repertory
on the date this Agreement is executed are included for the full term of this
Agreement Compositions written or copyrighted by ASCAP members during the
license term are included for the full balance of the term.

(b) “Dramatico-Musical Work” shall mean a work such as, but not limited to, a
musical comedy, opera, play with music, revue, or ballet.

(c) “Governmental Entities” shall mean states, territories, dependencies,
possessions or political subdivisions.

(d) “Operating Policy” shall mean all of the factors that determine the total
license fee applicable to the Premises under the Rate Schedule.

(e) “Outside Ticket Services” shall mean third-party services distributing
tickets to the public for events at the Premises, such as, but not limited to,
Ticketmaster, Ticketweb and Ticketron.

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by ASCAP and LICENSEE,
this     day of             , 20    .

 

  AMERICAN SOCIETY OF COMPOSERS, AUTHORS AND PUBLISHERS   FEB 01 2010   LICENSEE
Gators on the Pass Inc.   By:  

 

    By:  

LOGO [g333285ex10_26pg68.jpg]

  NAME:  

Meloma Alexander

    NAME:  

L.J. Stadelman

  TITLE:  

License admin

    TITLE:  

Office Mgr.

(For ‘Title’, fill in capacity in which signed: (a) If corporation, state
corporate office held; (b) if partnership, write word “partner”; (c) If
individual owner, write “individual owner.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

CONSULTING AGREEMENT



--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”), made and entered into effective as
of March     , 2012 (the “Effective Date”), is by and between Cypress Property
Management Services, Inc., a Florida corporation the address of which is 5300
West Cypress Street, Suite 100, Tampa, Florid 33607 (the “Company”), and Sidney
A. Rice, whose address is 47 Dolphin Drive, Treasure Island, Florida 33706 (the
“Consultant”).

TERMS OF AGREEMENT

The Company and the Consultant agree to the following terms:

1. Consulting Engagement. The Company hereby engages the Consultant to provide
as reasonably requested by the Company business, operations, marketing,
advertising, promotion, event management and strategic services in connection
with “Gator’s Cafe and Saloon” (the “Restaurant”) and properties adjacent to the
Restaurant. In rendering his services, the Consultant will be reasonably
available in person during regular Restaurant business hours at least five days
per week. Upon request by the Company, services to be provided by the Consultant
may include the following:

Coordinating and assisting in contacts with vendors and contractors.

Planning, staging, hosting and assisting in oversight of fishing tournaments,

football-related promotions and other special events;

Participation and performance in radio and television advertisements;

Acting as spokesperson;

Guest participation on radio shows and appearances on television shows;

Overseeing marina operations, including fuel dock operation;

Collection of boat slip rentals

Coordinating cruise ship operation

Coordinating contacts with the City of Treasure Island

2. Term. The Consultant’s initial term of engagement will commence on the
Effective Date and continue for one year. Thereafter the initial term and each
renewal term will automatically renew for an additional year term unless either
party delivers notice of non-renewal to the other party 30 days in advance of
the expiration of the initial or renewal term as applicable. Either party may
terminate the engagement anytime.

3. Compensation. As full compensation for the consulting services, the Company
will pay the Consultant $100,000 annually in equal twice monthly installments of
$4,166.67. Upon execution of this Agreement the Consultant will complete, sign
and deliver to the Company an Internal Revenue Service form W-9. During the
initial term the Consultant will be entitled to the foregoing annual
compensation notwithstanding the termination of the engagement. The Company will
pay for or reimburse the Consultant for any travel and lodging beyond Pinellas
County, Florida, with mileage reimbursed at rates approved by the U.S. Internal
Revenue Service.

TAMP_654552.1



--------------------------------------------------------------------------------

4. Confidentiality. The Consultant will maintain the confidentiality of all
non-public information disclosed to him by the Company. This obligation will
survive the expiration or termination of this Agreement and continue without
limitation.

5. Independent Contractor. At all times during the Consultant’s engagement, the
Consultant will act as an independent contractor. The Consultant will not be
considered an employee of the Company for any purpose and will not be entitled
to any of the benefits that the Company may provide for his employees. Moreover,
it is expressly agreed by the parties that no agency relationship is, or will be
deemed to have been, created by this Agreement, and no party will by reason of
this Agreement have the power or authority to bind any other party contractually
or otherwise. The Consultant will be solely responsible for the payment and
reporting of any and all federal and state taxes and withholdings due on amounts
paid hereunder, and Company will not withhold any amounts for federal, state or
local income taxes or taxes, assessments or withholding liabilities, and the
Consultant will indemnify and hold Company harmless from and against any costs,
damages or liabilities relating to any such taxes, assessments or withholdings.
In addition to the foregoing, nothing set forth in this Agreement will be
construed as creating a partnership or joint venture between the Consultant and
the Company.

6. Notices. Any notices or deliveries permitted or required by this Agreement
will be deemed given (i) when delivered by messenger, (ii) when deposited for
overnight delivery with Federal Express, United Parcel Service, Airborne Express
or similar nationally recognized overnight delivery service that obtains a
confirmation of delivery, (iii) when mailed via certified or registered U.S.
mail, return receipt requested, or (iv) when sent by prepaid telegram; provided
the notice is delivered, deposited for delivery, mailed or sent to the party’s
address as first set forth above.

9. Miscellaneous. No provision of this Agreement may be modified or waived
unless such waiver or modification is agreed to in writing signed by both of the
parties hereto. No waiver by any party hereto of any breach by any other party
hereto shall be deemed a waiver of any similar or dissimilar term or condition
at the same or at any prior or subsequent time. This Agreement is the entire
agreement between the parties hereto with respect to the Consultant’s engagement
by the Company, and there are no agreements or representations, oral or
otherwise, expressed or implied, with respect to or related to the engagement of
the Consultant which are not set forth in this Agreement. This Agreement shall
be binding upon, and inure to the benefit of, the Company, its respective
successors and assigns, and the Consultant and Consultant’s heirs, executors,
administrators and legal representatives. The duties and covenants of the
Consultant under this Agreement, being personal, may not be delegated or
assigned by the Consultant without the prior written consent of the Company, and
any attempted delegation or assignment without such prior written consent shall
be null and void and without legal effect. The parties agree that if any
provision of this Agreement shall under any circumstances be deemed invalid or
inoperative, the Agreement shall be construed with the invalid or inoperative
provision deleted and the rights and obligations of the parties shall be
construed and enforced accordingly.



--------------------------------------------------------------------------------

10. Governing Law; Resolution of Disputes. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Florida without regard to principles of choice of law or conflicts
of law thereunder. Any action or proceeding seeking to enforce any provision of,
or based on any right arising out of, this Agreement may be brought against
either of the parties in the courts of the State of Florida, County of Pinellas,
or, if it has or can acquire jurisdiction, in the United States District Court
located in Hillsborough County, Florida, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on either party anywhere in the world. THE PARTIES HEREBY WAIVE A JURY
TRIAL IN ANY LITIGATION ARISING UNDER OR RELATING TO THIS AGREEMENT.

11. Counterparts; Facsimile Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
effective upon the execution and delivery by any party hereto of facsimile
copies of signature pages hereto duly executed by such party; provided, however,
that any party delivering a facsimile signature page covenants and agrees to
deliver promptly after the date hereof two (2) original copies to the other
party hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Cypress Property Management Services, Inc.   By:  

 

    Jay Madhu, President   CONSULTANT  

 

    Sidney A. Rice



--------------------------------------------------------------------------------

EXHIBIT G

JOHN’S PASS MARINA INVENTORY



--------------------------------------------------------------------------------

Exhibit G

John’s Pass Marina, Inc.

Bobcat Model # 743B Serial # 509322903 No Title

Taylor Forklift Model # TM 120 Serial # 26924 No Title

1996 ford Pickup Truck I.D. # 1FTJW36F2TEA30334 Diesel Owned by Hondur, Inc. to
be transferred at closing $1,000.00 value See attached Title

Gem Car Low Speed Vehicle I.D. # 5ASAK2745YF010899 Battery operated owned by
Hondur Inc. to be transferred at closing $500.00 value. See attached Title

1 four seat EZ-Go golf cart no title

1 Six seat EZ-Go Golf cart

1 utility trailer homemade Florida Registration VIN # SST00023191PV1000 See
attached expired registration No Title owned by Sid Rice and transferred at
closing

1 Utility trailer homemade Florida Registration VIN # FLT10387JJ. See attached
expired registration. No Title owned by Sid Rice and transferred at closing

Propane Forklift Model # SFG15 Serial # 40467 10,000 gallon diesel and gasoline
tank and 2 dockside fuel pumps

All furniture and fixtures excluding items of personal nature located inside
warehouse which final determination will be made by buyer and seller prior to
closing.